               Case 6:19-bk-12823-MH                      Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                       Desc
                                                          Main Document    Page 1 of 76
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

 CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)                                                        Chapter you are filing under:

                                                                               B Chapter 7
                                                                               □ Chapter 11
                                                                               □ Chapter 12
                                                                               □ Chapter 13                                    □ Check if this an
                                                                                                                                 amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them, in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
ail of the forms.

Be as complete and accurate as possible, if two married people are filing together, both are equally responsible for supplying correct information, if
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


           Identify Yourself

                                    About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Jpl

 1.   Your full name

      Write the name that Is on     Joseph                                                          Tenaya
      your government-Issued        First name                                                      First name
      picture Identification (for
      example, your driver's        Dale                                                            Je'lon
      license or passport).
                                    Middle name                                                     Middle name

      Bring your picture
      Identification to your        Taplin                                                          Taplin
      meeting with the trustee.     Last name and Suffix (Sr., Jr., II, 111)                        Last name and Suffix (Sr., Jr., II, III)




      Ail other names you have
      used in the iast 8 years
                                                                                                    Tenaya Perry
      Include your married or
      maiden names.




 3.   Only the last 4 digits of
      your Sociai Security
      number orfederai
                                    xxx-xx-1013                                                     xxx-xx-5756
      individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                Voluntary Petition for individuais Fiiing for Bankruptcy                                             page 1
              Case 6:19-bk-12823-MH                       Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                 Desc
                                                          Main Document    Page 2 of 76
Debtor 1   Joseph Dale Taplln
Debtor 2   Tenaya Je'lon Taplin                                                                     Case number (if known)




                                 About Debtor 1:                                               Aboiit Debtor 2(Spouse Only in a Joint Qase):


4.   Any business names and
     Employer Identification
     Numbers(BIN)you have          1 1 have not used any business name or EINs.                  1 1 have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            if Debtor 2 lives at a different address:

                                 15796 Mesa Verde Dr
                                 Moreno Valley, CA 92555
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Riverside
                                 County                                                        County

                                 if your mailing address is different from the one              if Debtor 2's mailing address is different from yours,fill it
                                 above,fill it in here. Note that the court will send any      in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      ' mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                     Check one:
     this district to file for
     bankruptcy                  H      Over the last 180 days before filing this petition,     H     Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.


                                 □      I have another reason.                                  □     I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                            Voluntary Petition for individuals Filing for Bankruptcy                                                 page 2
              Case 6:19-bk-12823-MH                     Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                       Desc
                                                        Main Document    Page 3 of 76
Debtor 1    Joseph Dale Taplin
Debtor 2    Tenaya Je'lon Taplin                                                                         Case number orknown)



           Tell the Court About Your Bankruptcy Case

7. The chapter of the      Check one.(For a brief description of each, see Notice Required by 11 U.S.C.§342(b)for Individuals Filing for Bankruptcy
   Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under      _
                                 ■ Chapter?
                                 □ Chapter 11
                                 □ Chapter 12
                                 □ Chapter 13


8.   How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                        order. If your attorney Is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                        1 need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for          |
     bankruptcy within the
     last 8 years?               □ Yes.
                                             District                                  When                             Case number

                                             District                                  When                             Case number

                                             District                                  When                             Case number




10. Are any bankruptcy           ■ no
    cases pending or being
     filed by a spouse who is    □ Yes.
     not filing this case with
     you, or by a business
     partner, or by an
     affiliate?
                                             Debtor                                                                    Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                    Relationship to you
                                             District                                  When                            Case number, if known



11. Do you rent your             □ No.         Go to line 12.
     residence?
                                 ■ Yes.        Has your landlord obtained an eviction judgment against you?

                                               I        No. Goto line 12.
                                               □        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it with this
                                                        bankruptcy petition.




 Official Form 101                           Voluntary Petition for individuals Filing for Bankruptcy                                                     page 3
                Case 6:19-bk-12823-MH                  Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                     Desc
                                                       Main Document    Page 4 of 76
Debtor 1    Joseph Dale Taplln
Debtor 2    Tenaya Je'lon Taplin                                                                          Case number (if known)



           Report About Any Businesses You Own as a Sole Proprietor
12. Are you a sole proprietor
    of any full- or part-time        No.       Go to Part 4.
     business?

                                   □ Yes.      Name and location of business

    A sole proprietorship is a
    business you operate as                    Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                               □       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               □       Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                               □       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               □       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               □       None of the above

13. Are you filing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that It can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
     you a small business          in 11 U.S.C.
                                             ^ 1116(1)(B).
     debtor?
                                      No .
                                               I am not filing under Chapter 11.
     For a definition of small
     business debtor see 11                    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101 (51D).           □ No.
                                               Code.

                                   □ Yes.      ' aiTi filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.

           Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Do you own or have any         ■ No.
    property that poses or Is
    alleged to pose a threat       □ Yes.
     of Imminent and                         What is the hazard?
     Identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                     If immediate attention is
     Immediate attention?                    needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
               Case 6:19-bk-12823-MH                    Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                     Desc
                                                        Main Document    Page 5 of 76
Debtor 1     Joseph Dale Taplin
Debtor 2     Tenaya Je'lon Taplin                                                                     Case number orknown)

            Explain Your Efforts to Receive a Briefing About Credit Counseling
                                    About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case): ;
15. Tell the court whether          You must check one:                                           You must check one:
    you have received a             ■   I received a briefing from an approved credit             ■   I received a briefing from an approved credit
    briefing about credit               counseling agency within the 180 days before i                counseling agency within the 180 days before I filed
    counseling.                         filed this bankruptcy petition, and I received a              this bankruptcy petition, and i received a certificate of
                                        certificate of completion.                                    completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
    credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check       □   i received a briefing from an approved credit             n   I received a briefing from an approved credit
    one of the following                counseling agency within the 180 days before i                counseling agency within the 180 days before I filed
    choices. If you cannot do           filed this bankruptcy petition, but i do not have             this bankruptcy petition, but i do not have a certificate
    so, you are not eligible to         a certificate of completion.                                  of completion.
    file.
                                        Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
                                        petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
    If you file anyway, the court
    can dismiss your case, you          payment plan, if any.                                         any.

    will lose whatever filing fee
    you paid, and your                  I certify that i asked for credit counseling              n   i certify that i asked for credit counseling services
    creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
    collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after i made my
                                        days after i made my request, and exigent                      request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver |               temporary waiver of the requirement.
                                        of the requirement.
                                                                                                      To ask for a 30-day temporary waiver of the requirement,
                                        To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                        requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                        what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                        you were unable to obtain it before you filed for             circumstances required you to file this case.
                                        bankruptcy, and what exigent circumstances
                                        required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                      with your reasons for not receiving a briefing before you
                                        Your case may be dismissed if the court is                     filed for bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                      If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons, you must          receive a briefing within 30 days after you file. You must
                                        still receive a briefing within 30 days after you file.        file a certificate from the approved agency, along with a
                                        You must file a certificate from the approved                  copy of the payment plan you developed, if any. If you do
                                        agency, along with a copy of the payment plan you              not do so, your case may be dismissed.
                                        developed, if any. If you do not do so, your case             Any extension of the 30-day deadline is granted only for
                                        may be dismissed.                                              cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15
                                        days.
                                        i am not required to receive a briefing about             □    i am not required to receive a briefing about credit
                                        credit counseling because of:                                  counseling because of:

                                        □     incapacity.                                              □     incapacity.
                                              I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                              that makes me incapable of realizing or                        makes me incapable of realizing or making rational
                                              making rational decisions about finances.                      decisions about finances.

                                        □      Disability.                                             □     Disability.
                                               My physical disability causes me to be                        My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I               through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                    do so.


                                        □     Active duty.                                             □     Active duty.
                                              I am currently on active military duty in a                    I am currently on active military duty in a military
                                              military combat zone.                                          combat zone.

                                        If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                        briefing about credit counseling, you must file a              about credit counseling, you must file a motion for waiver
                                        motion for waiver credit counseling with the court.            of credit counseling with the court.




Official Form 101                              Voluntary Petition for individuals Filing for Bankruptcy                                                   page 5
               Case 6:19-bk-12823-MH                      Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                         Desc
                                                          Main Document    Page 6 of 76
Debtor 1     Joseph Dale Taplin
Debtor 2     Tenaya Je'lon Taplin                                                                         Case number (if known)


           Answer These Questions for Reporting Purposes

16. What kind of debts do         16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
      you have?                             individuai primariiy for a personai, famiiy, or household purpose."
                                            □ No. Go to iine 16b.

                                            B Yes. Go to line 17.
                                  16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                            □ No. Go to iine 16c.

                                              □ Yes. Go to line 17.
                                  16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          □ No.       I     "o'      under Chapter 7. Go to line 18.
    Chapter 7?

      Do you estimate that        g Yes       '                Chapter 7. Do you estimate that after any exempt property is exciuded and administrative expenses
      after any exempt                      are paid that funds wili be availabie to distribute to unsecured creditors?
      property is excluded and
      administrative expenses                 ■ No
      are paid that funds will
      be available for                        □ Yes
      distribution to unsecured
      creditors?


18. How many Creditors do         □ 1-49                                           □ 1,000-5,000                              □ 25,001-50,000
    you estimate that you                                                          □ 5001-10,000                              □ 50,001-100,000
                                  ■ 50-99
      owe?                                                                                                                    □ More than100,000
                                  □ 100-199                                        □ 10,001-25,000
                                  □ 200-999


19.   How much do you             ■ $0 - $50,000                                   □   $1,000,001 - $10 million               □ $500,000,001 - $1 billion
      estimate your assets to                                                      □   $10,000,001 -$50 million               □ $1,000,000,001 - $10 billion
      be worth?
                                  □ $50,001 -$100,000
                                  □ $100,001 -$500,000                             □   $50,000,001 - $100 million             □ $10,000,000,001 - $50 billion
                                                                                   □   $100,000,001 - $500 million            □ More than $50 billion
                                  □ $500,001 - $1 million

20.   How much do you             □ $0 - $50,000                                   □   $1,000,001 - $10 million                □ $500,000,001 - $1 billion
      estimate your liabilities   □ $50,001 -$100,000                              □   $10,000,001 -$50 million                □ $1,000,000,001 -$10 billion
      to be?                                                                                                                   □ $10,000,000,001 -$50 billion
                                  ■ $100,001 -$500,000                             □   $50,000,001 -$100 million
                                                                                   □   $100,000,001 - $500 million             □ More than $50 billion
                                  □ $500,001 - $1 million


           Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,1519,
                                  and 3571.
                                  Isl Joseph Dale Taplin                                            /s/ Tenaya Je'lon Taplin
                                  Joseph Dale Taplin                                                Tenaya Je'lon Taplin
                                  Signature of Debtor 1                                             Signature of Debtor 2

                                  Executed on        March 25, 2019                                 Executed on      Marcfi 25, 2019
                                                     MM / DD/YYYY                                                    MM / DD/YYYY




                                                  Voluntary Petition for individuals Filing for Bankruptcy                                                   page 6
 Official Form 101
              Case 6:19-bk-12823-MH                       Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                   Desc
                                                          Main Document    Page 7 of 76
Debtor 1   Joseph Dale Taplin
Debtor 2   Tenaya Je'lon Taplin                                                                          Case number (if known)




For your attorney, if you are   1, the attorney for the debtor(s) named in this petition, declare that 1 have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7,11.12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. 1 also certify that 1 have delivered to the debtor(s)the notice required by 11 U.S.C.§ 342(b)
if you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that 1 have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to fiie this page.
                                /s/ Daniel KIna                                                   Date         March 25,2019
                                Signature of Attorney for Debtor                                               MM/DD/YYYY


                                Daniel King
                                Printed name

                                The Attorney Group
                                Firm name

                                3435WilshlreBlvd
                                Suite 1111
                                Los Anaeles, CA 90010
                                Number, Street, City, State & ZIP Code

                                Contact phone    213-388-3887                                Email address        dklng@theattomeygroup.eom

                                207911 CA
                                Bar number & State




 Official Form 101                              Voluntary Petition for individuais Fiiing for Bankruptcy                                                 page?
         Case 6:19-bk-12823-MH                        Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                                    Desc
                                                      Main Document    Page 8 of 76


                                                  STATEMENT OF RELATED CASES
                                           INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
    against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
    copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
    corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
    and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
    assigned, whether still pending and, if not, the disposition thereof. If none, so Indicate. Also, list any real property
    included in Schedule A/B that was filed with any such prior proceeding(s).)
None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
    debtor, a relative of the general partner, general partner of, or person In control of the debtor, partnership in which the
    debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
    complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
    and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
    any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
    of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
    of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
    or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
    such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
    still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
    A/B that was filed with any such prior proceeding(s).)
 None

4. (If petitioner Is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
    that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at Riverside, CA                                          , California.                     /s/Joseph Dale Taplin                    j^
                                                                                                      Joseph Dale Taplin ^
 Date:            March 25,2019                                                                       Signature of Debtor
                                                                                                      /s/ Tenaya Je'lon Taplin
                                                                                                      Tenaya Je'lon Taplin                                      ^   /
                                                                                                       Signature of Debtor 2 ^                             /-




                   This form is mandatory, it has been approved for use in the United States Bankruptcy Court for the Centrai District of Caiifornia.
October 2018                                                               Page 1              F 1015-2.1.STMT.RELATED.CASES
              Case 6:19-bk-12823-MH                         Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                  Desc
                                                            Main Document    Page 9 of 76
Fill in this information to identify your case:

Debtor 1                 Joseph Dale Taplin
                         First Name                      Middle Name               Last Name

Debtor 2                 Tenaya Je'lon Taplin
(Spouse if, filing)      First Name                      Middle Name               Last Name


United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                          □ Checklfthislsan
                                                                                                                                      amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fiii out ail of your schedules first; then complete the information on this form, if you are filing amended schedules after you file
your original forms, you must fiii out a new Summary and check the box at the top of this page.
             I Summarize Your Assets




 1.     Schedule A/B: Property (Official Form 106A/B)                                                                                                       0.00
        1a. Copy line 56, Total real estate, from Schedule A/B
        lb. Copy line 62, Total personal property, from Schedule A/B..                                                                               19,234.00

        1c. Copy line 63, Total of all property on Schedule A/B                                                                                      19,234.00

               Summarize Your Liabilities




 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)                                                               14,364.00
                                                                                                                                       $
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...
 3.      Schedule EJF: Creditors Who Have Unsecured Claims (Official Form 106E/F)                                                      $               2,362.00
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..                            $           285,784.65

                                                                                                           Your totai liabiiities                302,510.65


              I Summarize Your income and Expenses

 4.      Schedule I: Your Income (Official Form 1061)
                                                                                                                                                       2,617.24
         Copy your combined monthly income from line 12 of Schedule I..

 5.      Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                                       4,147.00
         Copy your monthly expenses from line 22c of Schedule J..

              I Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7,11, or 13?
        □ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

         ■      Yes
 7.     What kind of debt do you have?

         B      Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         □  Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statisticai Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                            Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                      Desc
                                                           Main Document   Page 10 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplin                                                            Case number (if known)

8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form                 3,050.09
      122A-1 Line 11; OR, Form 122B Line 11; OR, Form 1220-1 Line 14.


9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:



      9a. Domestic support obligations(Copy line 6a.)                                                                  0.00


      9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                        $_            2,362.00

      9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)              $_               0.00


      9d. Student loans.(Copy line 6f.)                                                               $,          142,958.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as                      0.00
           priority claims.(Copy line 6g.)                                                            $


      9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)         +$                 0.00



      9g. Total. Add lines 9a through 9f.                                                                     145,320.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical information            page 2 of 2
Software Copyright(c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                Best Case Bankruptcy
              Case 6:19-bk-12823-MH                        Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                        Desc
                                                           Main Document   Page 11 of 76
Fill in this information to identify your case and this filing:

Debtor 1                 Joseph Dale Taplin
                         First Name                      Middle Name                       Last Name


Debtor 2                 Tenaya Je'lon Taplin
(Spouse, if filing)      First Name                      Middle Name                       Last Name

United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                                                                □    Check if this Is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15

In each category, separately list and describe Items. List an asset only once. If an asset fits In more than one category, list the asset In the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additionai pages, write your name and case number (if known).
Answer every question.

           1 Describe Each Residence, Buiiding, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable Interest in any residence, buiiding, land, or similar property?

   ■ No. Go to Part 2.
   □ ves. Where is the property?

            Describe Your Vehicles

Do you own, lease, or have legal or equitable interest In any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexplred Leases.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    □ No
    ■ Yes

                                                                                                                   Do not deduct secured claims or exemptions. Put
   3.1     Make:      Chevrolet                              Who has an interest in the property? Check one        the amount of any secured claims on Schedule D:
           Model:     Traverse                               □ Debtor 1 only                                       Creditors Who Have Claims Secured by Property.
           Year:      2014                                   G Debtor 2 only                                       Current value of the      Current value of the
           Approximate mileage:                  97K         H Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                □ At least one of the debtors and another
           FMV per KBB
                                                                   I Check if this is community property                   $12,899.00                   $12,899.00
                                                                    (see instructions)



                                                                                                                   Do not deduct secured claims or exemptions. Put
   3.2     Make:      Mazda                                  Who has an interest in the property? Check one
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:                                            □ Debtor 1 only                                       Creditors Who Have Claims Secured by Property.
           Year:      2007                                   □ Debtor 2 only                                       Current vaiueofthe        Current vaiueofthe
           Approximate mileage:                 135K         H Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                □ At least one of the debtors and another
           FMV per KBB
           Debtor owns free and clear                              I Check if this is community property                    $3,775.00                    $3,775.00
                                                                    (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    ■ No
    □ Yes



Official Form 106A/B                                                        Schedule A/B: Property                                                             page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 6:19-bk-12823-MH                            Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                 Desc
                                                             Main Document   Page 12 of 76
Debtor 1       Joseph Dale Taplln
Debtor 2       Tenaya Je'lon Taplln                                                                 Case number known;

5 Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for                                 $16,674.00
 .pages you have attached for Part 2. Write that number here                                                 =>

          Describe Your Personal and Household Items
Do you own or have any legal or equitable Interest In any of the following items?                                                     Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   □ No
      I Yes. Describe..

                                    Household Furniture and Electronics                                                                                    $300.00



7. Electronics                                                                                                                „               ^            .1   .
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                  including cell phones, cameras, media players, games
   ■ No
   □ Yes. Describe

8. Collectibles of value                                                                                                          u     ^         -1   n
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, com, or baseball card collections;
                  other collections, memorabilia, collectibles
    ■ No
   □ Yes. Describe

9. Equipment for sports and hobbies                                                                                                                    . .          .
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                  musical instruments

    ■ No
    □ Yes. Describe

10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    ■ No
    □ Yes. Describe

11. Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    □ No
    ■ Yes. Describe

                                    All Giothes                                                                                                             $100.00


12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    □ No
    B Yes. Describe

                                     Misc. Jewelry                                                                                                          $200.00


13. Non-farm animals
      Examples: Dogs, cats, birds, horses
    ■ No
    □ Yes. Describe

14. Any other personal and household items you did not already list, including any health aids you did not list
    ■ No
    □ Yes. Give specific information
Official Form 106A/B                                                 Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 6:19-bk-12823-MH                            Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                               Desc
                                                            Main Document   Page 13 of 76
Debtor 1        Joseph Dale Taplin
Debtor 2        Tenaya Je'lon Taplin                                                                       Case number (ifknown)


15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached
      for Part 3. Write that number here
                                                                                                                                               $600.00


       Describe Your Financial Assets
Do you own or have any legal or equitable Interest In any of the following?                                                         Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions,

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    ■ No
    □ Yes

17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.
    □ No
    gi Yes                                                               Institution name:

                                      17.1.    Credit Union              Schools First Credit Union #4618                                          $130.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    ■ No
    □ Yes                          Institution or issuer name:

19. Non-publlcly traded stock and Interests In Incorporated and unincorporated businesses. Including an Interest In an LLC, partnership, and
     joint venture
    ■ No
    n Yes. Give specific Information about them
                                         Name of entity:                                                    % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable Instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    ■ No
    n Yes. Give specific Information about them
                                         Issuer name:


21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    ■ No
    □ Yes. List each account separately.
                                      Type of account:                   Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    □ No
    g Ygg                                                                Institution name or individual:

                                      Rental deposit                     Security Deposit with Landlord                                          $1,800.00

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    ■ No
    □ Yes                       Issuer name and description.

24. Interests In an education IRA, In an account In a qualified ABLE program, or under a qualified state tuition program.
Official Form 106A/B                                                 Schedule A/B: Property                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 6:19-bk-12823-MH                            Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                  Desc
                                                            Main Document   Page 14 of 76
Debtor 1        Joseph Dale Taplin
Debtor 2        Tenaya Je'lon Taplin                                                                      Case number r/f/(/7ow/7;
    26 U.S.G. §§ 530(b)(1), 529A(b). and 529(b)(1).
   ■ No
    □ Yes                       Institution name and description. Separately file the records of any interests. 11 U.S.G. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything iisted in line 1), and rights or powers exercisabie for your benefit
    ■ No
    □ Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    ■ No
    □ Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    ■ No
    □ Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
    ■ No
    □ Yes. Give specific information about them, including whether you already filed the returns and the tax years


29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    □ Yes. Give specific information


30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation. Social Security
                    benefits; unpaid loans you made to someone else
    ■ No
    n Yes. Give specific information..

31. interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (MSA); credit, homeowner's, or renter's insurance
    ■ No
    □ Yes. Name the insurance company of each policy and list its value.
                                         Gompany name:                                            Beneficiary:                          Surrender or refund
                                                                                                                                        value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.

    ■ No
    □ Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   ■ No
    □ Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
   ■ No
    □ Yes. Describe each claim



Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1998-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 6:19-bk-12823-MH                             Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                  Desc
                                                             Main Document   Page 15 of 76
Debtor 1        Joseph Dale Taplin
Debtor 2        Tenaya Je'lon Taplln                                                                          Case number (if known)

35. Any financial assets you did not already list
   ■ No
   □ Yes. Give specific information..

36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
       for Part 4. Write that number here
                                                                                                                                               $1,930.00


          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
  H No. Go to Part 6.
  □ Yes. Go to line 38.



          Describe Any Farm- and Commerciai Fishlng-Reiated Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable Interest In any farm- or commercial fishing-related property?
       H No. Go to Part 7.
       □ Yes. Go to line 47.


                Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not aiready list?
    Examples: Season tickets, country club membership
   □ No
   B Yes. Give specific information

                                          Cellphone                                                                                                     $30.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                $30.00


               List the Totais of Each Part of this Form


 55.   Part 1: Total real estate, line 2                                                                                                                $0.00
 56.   Part 2: Totai vehicies, line 5                                                         $16,674.00
 57. Part 3: Total personal and household items, line 15                                         $600.00
 58.   Part 4: Total financial assets, line 36                                                 $1,930.00
 59.   Part 5: Total business-related property, line 45                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                        $0.00
 61. Part 7: Total other property not listed, iine 54                                                $30.00

 62. Total personal property. Add lines 56 through 61...                                      $19,234.00      Copy personal property total        $19,234.00


 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                             $19,234.00




Official Form 106A/B                                                        Schedule A/B: Property                                                        page 5
Software Copyright (o) 1996-2019 Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy
             Case 6:19-bk-12823-MH                         Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                          Desc
                                                           Main Document   Page 16 of 76
Fill in this information to identify your case:

Debtor 1                Joseph Dale Tapiin
                         First Name                        Middle Name                 Last Name

Debtor 2                 Tenaya Je'lon Tapiin
(Spouse If, filing)      First Name                        Middle Name                   Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                □ Check If this Is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each Item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited In dollar amount. However, If you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

EBIHI identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even If your spouse is filing with you.

      ■ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2. For any property you list on Schedule A/B that you claim as exempt, fill In the Information below.
      Brlefdescrlptlbri of the property andllneori^ \ I Current value of the .^/lAmpiinCbtthe exemption you,claim              - - Speclflclaws that allow exemption T
      Scfterfiifeii&thatllstethisWperW ■                                                                               rf        ^ ^                                       ,
                                                              Copy
                                                              CoDv the value from    Check only
                                                                                           onlir one box for each exemption.
                                                                                                                  exemotion:                         .               ^
                                                              Schedule A/B

      2007 Mazda 3 135K miles                                            $3,775.00   ■                           $3,775.00         C.C.P. § 703.140(b)(2)
      FMV per KBB
      Debtor owns free and clear                                                     n      100% of fair market value, up to
      Line from Schedule AJB\ 3.2                                                           any applicable statutory limit

      Household Furniture and Electronics                                 $300.00    ■                             $300.00         C.C.P. § 703.140(b)(3)
      Line from Schedule AJB\ 6.1
                                                                                     □      100% of fair market value, up to
                                                                                            any applicable statutory limit

      All Clothes                                                                                                  $100.00         C.C.P. § 703.140(b)(3)
                                                                          $100.00    ■
      Line from Schedule A/B: 11.1
                                                                                     □      100% of fair market value, up to
                                                                                            any applicable statutory limit

      Misc. Jewelry                                                                                                $200.00         C.C.P. § 703.140(b)(4)
                                                                          $200.00    ■
      Line from Schedule A/B: 12.1
                                                                                     □      100% of fair market value, up to
                                                                                            any applicable statutory limit

      Credit Union: Schools First Credit                                                                           $130.00         C.C.P. § 703.140(b)(5)
                                                                          $130.00    ■
      Union #4618
      Line from Schedule A/B: 17.1                                                   □      100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106G                                     Schedule 0: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 1998-2019 Best Case, LLC -www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                       Desc
                                                           Main Document   Page 17 of 76
Debtor 1    Joseph Dale Taplin
Debtor 2 Tenava Je'lon Taplin                                                                           Case number (If known)

    Brief description of the property arid Ifne on           Current value ofthe Ainourit pfjhe exerinptidri youclaim , - Specific laws that allpw.exemp^lon
    Scf»edu/e A© tliat lists this property                   portion you owri^^ „ ^ ^                          /
                                                          : Copy the value from   ~ / pheck only one box for each exemption,'\ ^                           ."u

                                                            Schedule A/B               ^                                      "

     Rental deposit: Security Deposit with                          $1,800.00                                    $1,800.00         C.C.P.§ 703.140(b)(5)
     Landlord
     Line from Schedule A/B\ 22.1                                                   CI 100% of fair market value, up to
                                                                                          any applicable statutory limit

     Cellphone                                                          $30.00                                       $30.00        C.C.P.§ 703.140(b)(3)
     Line from Schedule A/B: 53.1
                                                                                    CI 100% of fair market value, up to
                                                                                          any applicable statutory limit


3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■     No
     □ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           □       No
           □       Yes




Official Form 106C                                     Schedule 0: The Property You Claim as Exempt                                                        page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                              Desc
                                                            Main Document   Page 18 of 76
Fill in this information to identify your case:

Debtor 1                   Joseph Dale Taplln
                           First Name                      Middle Name                       Last Name

Debtor 2                   Tenaya Je'lon Taplin
(Spouse if, filing)        First Name                      Middle Name                       Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                   □ Check If this Is an
                                                                                                                                               amended filing


Official Form 106D
Schedule P; Creditors Who Have Claims Secured by Property                                                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space
Is needed, copy the Additional Page, fill It out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
number (If known).
1. Do any creditors have claims secured by your property?
       □ No. Check this box and submit this form to the court with your other scheduies. You have nothing else to report on this form.
       ■ Yes. Fill in all of the information below.
              I List All Secured Claims
                                                                                                           Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors In Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                 Do not deduct the      that supports this     portion
                                                                                                           value of collateral.   claim                  If any
 2.1    A-L Flancial Corp.                        Describe the property that secures the claim:                $14,364.00                 $12,899.00          $1,465.00
         Creditor's Name                          2014 Chevrolet Traverse 97K miles
                                                  FMV per KBB
                                                  As of the date you file, the claim Is: Check all that
         Po Box 11907                             apply.
         Santa Ana, CA 92711                      n Contingent
         Number, Street, City, State & Zip Code   n Unliquidated
                                                  n Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 D Debtor 1 only                                  □ An agreement you made (such as mortgage or secured
                                                       car loan)
 n Debtor 2 only
 H Debtor 1 and Debtor 2 only                     □ Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another        D Judgment lien from a lawsuit
 H Check If this claim relates to a               □ Other (including a right to offset)
       community debt

 Date debt was Incurred                                    Last 4 digits of account number



   Add the dollar value of your entries In Column A on this page. Write that number here:                                $14,364.00
   If this Is the last page of your form, add the dollar value totals from all pages.
   Write that number here:
                                                                                                                         $14,364.00

  3sBWl List Others to Be Notified for a Debt That You Already Listed
 Use this page only If you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example. If a collection agency Is
 trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, If you have more
 than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts In Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                                     Desc
                                                             Main Document   Page 19 of 76
Fill in this information to identify your case:

Debtor 1                 Joseph Dale Taplin
                          First Name                        Middle Name                        Last Name

Debtor 2                 Tenaya Je'lon Taplin
(Spouse if, filing)       First Name                        Middle Name                        Last Name


United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                          □ Check If this Is an
                                                                                                                                                      amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result In a claim. Also list executoiy contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form iOSG). Do not Include any creditors with partially secured claims that are listed In
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill It out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
              I List All of Your PRIORITY Unsecured Claims
      Do any creditors have priority unsecured claims against you?
      □ No. Go to Part 2.
      H Yes.
      List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separateiy for each claim. For each claim listed,
      identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
      possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
      Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim         P riority              N onpriority
                                                                                                                                            amount                 amount

                                                                                                                                                                           $2,362.00
ElI         Franchise Tax Board
            Priority Creditor's Name
                                                                     Last 4 digits of account number                          $2,362.00                  $0,00

            P.O. Box 942867                                          When was the debt incurred?

            Sacramento. CA 94267-0008
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                            □ Contingent
        □ Debtor 1 only                                              n Unliquidated
        D Debtor 2 only                                              n Disputed
        H Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

        n At least one of the debtors and another                    n Domestic support obligations
        I Check If this claim Is for a community debt                H Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                     D Claims for death or personal injury while you were intoxicated
        ■ No                                                         □ Other. Specify
        D Yes

               I List All of Your NONPRIORITY Unsecured Claims
      Do any creditors have nonpriority unsecured claims against you?
      n No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      H Yes.
 4.   List ail of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
      unsecured claim, list the creditor separateiy for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
      than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
      Part2.
                                                                                                                                                             Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              44011                                                Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 20 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplln                                                                           Case number (ir known)

                                                                    Last 4 digits of account number       1669
\El\      Aargon Collection Agen
          Nonpriority Creditor's Name
                                                                                                                                                              $256.00

          8668 Spring Mountain Rd                                   When was the debt incurred?           Opened 02/17
          Las Vegas. NV 89117
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           □ Unliquidated
          n Debtor 1 and Debtor 2 only                              □ Disputed
          n At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Southern California
          □ Yes                                                     ■ other. Specify Qgs Co.

[4.2 I Ad Astra Recovery Serv                                       Last 4 digits of account number       4687                                             $1.489.00
          N onpriority Creditor's Name
          7330 W 33rd St NSte 118                                   When was the debt incurred?           Opened 10/14
          Wichita. KS 67205
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              n Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          □ ves                                                     ■ Other. Specify Collection Attorney Rapid Cash 5

EEI       Ashford University
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number                                                        $8.162.00

          8620 Spectrum Center Blvd                                 When was the debt incurred?

          San Diego. CA 92123
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           D Unliquidated
           H Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           H Check if this ciaim is for a community                 n student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                           report as priority claims

           ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     H Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 28
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 21 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                          Case number (if known)

4.4       Calne & Welner Co                                         Last 4 digits of account number       9630                                             $1,859.00
          Nonpriorlty Creditor's Name
          Po Box 55848                                              When was the debt incurred?           Opened 06/15
          Sherman Oaks. OA 91413
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                           □ Contingent
          □ Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                  □ Student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     ■ Other. Specify Collection Attorney Visnova Usa

ED        Cb Indigo/gf
          Nonpriorlty Creditor's Name
                                                                    Last 4 digits of account number       9220                                                $726.00

                                                                                                          Opened 07/18 Last Active
          Po Box 4499                                               When was the debt incurred?           3/06/19
          Beaverton, OR 97076
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                           D Contingent
          H Debtor 2 only                                           n Unliquidated
          □ Debtor 1 and Debtor 2 only                              n Disputed
          □ At least one of the debtors and another                 Type of NONPRiORiTY unsecured claim:

          n Check if this ciaim is for a community                  □ Student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     H Other. Specify Credit Card

4.6       Cbe Group                                                 Last 4 digits of account number       1761                                                $404.00
          Nonpriorlty Creditor's Name
          1309 Technoiogy Pkwy                                      When was the debt incurred?           Opened 11/18
          Cedar Palis, iA 50613
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                           D Contingent
          H Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              n Disputed
          □ At least one of the debtors and another                 Type of NONPRiORiTY unsecured claim:

          n Check if this ciaim is for a community                  n student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Charter
          □ Yes                                                     ■ other. Specify Communications




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 28
Software Copyright (o) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 22 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                         Case number (if known)

14.7 I Challenge Financial Se                                      Last 4 digits of account number       5889                                             $6,013.00
          Nonpriorlty Creditor's Name
                                                                                                         Opened 03/12 Last Active
         1004WTaftAve StelOO                                       When was the debt incurred?           11/26/14
          Orange, OA 92865
          Number Street City State Zip Code                        As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          H Debtor 2 only                                          D Unliquidated
          D Debtor 1 and Debtor 2 only                             n Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          n Check if this ciaim is for a community                 n student ioans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ other. Specify Automobile

4.8       Cmre. 877-572-7555                                       Last 4 digits of account number       6834                                              $2,167.00
          Nonpriorlty Creditor's Name
          3075 E Imperial Hwy                                      When was the debt incurred?           Opened 08/13
          Brea, OA 92821
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          D Unliquidated
          □ Debtor 1 and Debtor 2 only                             n Disputed
          □ At least one of the debtors and another                Type of NONPRiORiTY unsecured claim:

          □ Check if this ciaim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Loma Linda University
          □ Yes                                                    ■ other. Specify Medical

 4.9      Collection Consultants                                   Last 4 digits of account number       2453                                                $791.00
          Nonpriority Creditor's Name
          Po Box 29050                                             When was the debt incurred?           Opened 03/15
          Glendale, CA 91209
          Number Street City State Zip Code                        As of the date you file, the ciaim Is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                          □ Contingent
          □ Debtor 2 only                                          D Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this ciaim is for a community                 D student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Kaiser Permanente - Hb
          □ Yes                                                    ■ other. Specify Dhmo




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 28
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 23 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplin                                                                          Case number (if known)

4.1
0
          Collection Consultants                                   Last 4 digits of account number       5749                                               $368.00
          Nonpriority Creditor's Name
          Po Box 29050                                             When was the debt incurred?           Opened 04/14
          Glendale, CA 91209
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          □ Contingent
          D Debtor 2 only                                          □ Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                 D student loans
          debt                                                     n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                        Collection Attorney Kaiser Permanente - Pb
          □ Yes                                                    ■ other. Specify Dhmo

4.1
          Coiiection Consuitants                                   Last 4 digits of account number       0790                                                $327.00
1
          Nonpriority Creditor's Name
          Po Box 29050                                             When was the debt incurred?           Opened 04/14
          Giendale, CA 91209
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          □ Contingent
          D Debtor 2 only                                          D Unliquidated
          D Debtor 1 and Debtor 2 only                             n Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                 D student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Kaiser Permanente - Hb
          □ Yes                                                    ■ other. Specify Dhmo

4.1
 2        Collection Consuitants                                   Last 4 digits of account number       4636                                                 $60.00
          Nonpriority Creditor's Name
          Po Box 29050                                             When was the debt incurred?           Opened 05/14
          Giendaie, CA 91209
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          □ Unliquidated
          n Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                 □ Student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Kaiser Permanente - Hb
          □ Yes                                                    ■ other. Specify Dhmo




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Ciaims                                                     Page 5 of 28
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 24 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplln                                                                           Case number (if known)

4.1
3         Collection Consultants                                    Last 4 digits of account number       7080                                                 $55.00
          Nonpriority Creditor's Name
          Po Box 29050                                              When was the debt incurred?           Opened 05/14
          Glendale, CA 91209
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           D Contingent
          D Debtor 2 only                                           n Unliquidated
          D Debtor 1 and Debtor 2 only                              n Disputed
          n At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                  □ Student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Kaiser Permanente - Pb
          □ Yes                                                     ■ other. Specify Dhmo

4.1
4         Collection Consultants                                    Last 4 digits of account number       7079                                                 $52.00
          Nonpriority Creditor's Name
          Po Box 29050                                              When was the debt Incurred?           Opened 05/14
          Glendale, CA91209
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

          H Debtor 1 only                                           D Contingent
          D Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          □ Check if this cialm is for a community                  n student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Kaiser Permanente - Pb
          □ Yes                                                     ■ other. Specify Dhmo

4.1
 5        Commonweaith Financiai                                    Last 4 digits of account number       OON1                                             $1,018.00
          Nonpriority Creditor's Name
          245 Main Street                                           When was the debt incurred?           Opened 10/18
          Scranton, PA 18519
          Number Street City State Zip Code                         As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           □ Unliquidated
          n Debtor 1 and Debtor 2 only                              D Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                  □ Student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Emp Partners Of
          □ Yes                                                     ■ other. Specify Rjverslde Coun




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 28

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 25 of 76
Debtor 1 Joseph Dale Tapiin
Debtor 2 Tenaya Je'lon Tapiin                                                                           Case number (if known)

4.1
          County of San Bernardino                                  Last 4 digits of account number       SMJT                                               $967.00
6
          Nonpriority Creditor's Name
          268 West Hospitality Lane                                 When was the debt Incurred?

          2nd Floor
          San Bernardino. CA 92415
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                           n Contingent
          □ Debtor 2 only                                           □ Unliquidated
          H Debtor 1 and Debtor 2 only                              D Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          H Check If this claim Is for a community                  D student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                       I Other. Specify


4.1
          Credit Control Corp                                       Last 4 digits of account number       1475                                                $100.00
7
          Nonpriority Creditor's Name
          11821 Rock Landing Dr                                     When was the debt Incurred?           Opened 11/18
          Newport News, VA 23606
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

           H Debtor 1 only                                          D Contingent
           □ Debtor 2 only                                          D Unliquidated
           □ Debtor 1 and Debtor 2 only                             D Disputed
           □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           n Check If this claim Is for a community                 □ Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Collection Attorney Frontier
           □ Yes                                                    ■ other. Specify Communications

 4.1
 8        Creditonebnk                                              Last 4 digits of account number       1624                                                $594.00
           Nonpriority Creditor's Name
                                                                                                          Opened 11 /08/15 Last Active
           Po Box 98872                                             When was the debt Incurred?           1 /07/16
           Las Vegas, NV 89193
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

           □ Debtor 1 only                                          n Contingent
           H Debtor 2 only                                          D Unliquidated
           □ Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           n Check If this claim Is for a community                 D student loans
          debt                                                      n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                    H other. Specify Credit Card




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 28
Software Copyright (o) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 26 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                         Case number (if known)

4.1
9         Debt Rec Sol                                             Last 4 digits of account number       2929                                                $150.00
          Nonpriority Creditor's Name
         6800 Jericho Turnpike                                     When was the debt incurred?           Opened 8/11/18
          Svosset NY 11791
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          □ Contingent
          D Debtor 2 only                                          D Unliquidated
          □ Debtor 1 and Debtor 2 only                             n Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this ciaim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H other. Specify Medical

4.2
0         Dept Of Educatlon/nein                                   Last 4 digits of account number       6024                                              $9,897.00
          Nonpriority Creditor's Name
                                                                                                         Opened 11/10 Last Active
          3015 Parker Rd                                           When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                          D Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRIORITY unsecured ciaim:
          n At least one of the debtors and another
                                                                   H Student loans
          n Check if this claim is for a community
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                         Educational

4.2
 1        Dept Of Education/nein                                   Last 4 digits of account number       7024                                              $9,324.00
          Nonpriority Creditor's Name
                                                                                                         Opened 10/11 Last Active
          3015 Parker Rd                                           When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          n Unliquidated
          D Debtor 1 and Debtor 2 only                             n Disputed
                                                                   Type of NONPRIORITY unsecured ciaim:
          □ At least one of the debtors and another
          n Check if this claim is for a community                 B student loans
          debt                                                     n Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                         Educational




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 28
Software Copyright (o) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 27 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'ion Taplin                                                                         Case number (if known)

4.2
         Dept Of Education/nein                                    Last 4 digits of account number       2819                                            $7,261.00
2
          Nonpriority Creditor's Name
                                                                                                         Opened 09/14 Last Active
         3015 Parker Rd                                            When was the debt incurred?           2/28/19
         Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          □ Contingent
          □ Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             n Disputed
                                                                   Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
                                                                   H Student loans
          n Check if this claim is for a community
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                         Educational

4.2
          Dept Of Education/neIn                                   Last 4 digits of account number       2014                                             $7,009.00
3
          Nonpriority Creditor's Name
                                                                                                         Opened 06/15 Last Active
          3015 Parker Rd                                           When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.

          B Debtor 1 only                                          □ Contingent
          n Debtor 2 only                                          D Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRIORITY unsecured claim:
          n At least one of the debtors and another
          n Check if this claim is for a community                 H student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    □ Other. Specify
                                                                                         Educational

4.2
4         Dept Of Education/nein                                   Last 4 digits of account number       9924                                             $5,171.00
          Nonpriority Creditor's Name
                                                                                                         Opened 12/12 Last Active
          3015 Parker Rd                                           When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you flie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                          □ Contingent
          □ Debtor 2 only                                          □ Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                   H student loans
          n Check If this claim Is for a community
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    □ Other. Specify
                                                                                         Educational




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 28
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 28 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                         Case number (if known)

4.2
5         Dept Of Education/nein                                   Last 4 digits of account number       7124                                             $4,806.00
          Nonpriority Creditor's Name
                                                                                                         Opened 10/11 Last Active
          3015 Parker Rd                                           When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                          n Contingent
          n Debtor 2 only                                          n Unliquidated
          n Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRiORiTY unsecured ciaim:
          D At least one of the debtors and another
                                                                   H student loans
          n Check if this ciaim is for a community
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                        Educational

4.2
6         Dept Of Educatlon/nein                                   Last 4 digits of account number       5924                                             $3,817.00
          Nonpriority Creditor's Name
                                                                                                         Opened 11/10 Last Active
          3015 Parker Rd                                           When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          n Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             n Disputed
                                                                   Type of NONPRiORiTY unsecured ciaim:
          □ At least one of the debtors and another
                                                                   H student loans
          n Check if this claim is for a community
          debt                                                     n Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                        Educational

4.2
7         Dept Of Educatlon/nein                                   Last 4 digits of account number       1914                                             $3,710.00
          Nonpriority Creditor's Name
                                                                                                         Opened 06/15 Last Active
          3015 Parker Rd                                           When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                          n Contingent
          □ Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRiORiTY unsecured ciaim:
          □ At least one of the debtors and another
          n Check if this ciaim is for a community                 H Student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                         Educational




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 28
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 29 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                          Case number (if known)

4.2
8         Dept Of Education/nein                                    Last 4 digits of account number       2719                                            $3,710.00
          Nonprlority Creditor's Name
                                                                                                          Opened 09/14 Last Active
          3015 Parker Rd                                            When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           n Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
          n Check if this ciaim is for a community                  H student loans
          debt                                                      n Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims
          H No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     □ Other. Specify
                                                                                          Educational

4.2
9         Dept Of Education/neIn                                    Last 4 digits of account number       9915                                             $3,161.00
          Nonprlority Creditor's Name
                                                                                                          Opened 10/17 Last Active
          3015 Parker Rd                                            When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
                                                                    B Student loans
          n Check if this ciaim is for a community
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     □ Other. Specify
                                                                                          Educational

4.3
0         Dept Of Education/nein                                    Last 4 digits of account number       0024                                             $2,987.00
          Nonprlority Creditor's Name
                                                                                                          Opened 12/12 Last Active
          3015 Parker Rd                                            When was the debt incurred?           2/28/19
          Aurora, CO 80014
          Number Street City State Zip Code                         As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          □ Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              n Disputed
                                                                    Type of NONPRIORITY unsecured ciaim:
          n At least one of the debtors and another
          □ Check if this ciaim is for a community                  B student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

           ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     □ Other. Specify
                                                                                          Educational




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 28

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 30 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                         Case number (if known)

4.3
          Dept Of Education/nein                                   Last 4 digits of account number 9815                                                   $2,635.00
1
          Nonprlority Creditor's Name
                                                                                                         Opened 10/17 Last Active
         3015 Parker Rd                                            When was the debt incurred?           2/28/19
         Aurora, CO 80014
          Number Street City State Zip Code                        As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          n Contingent
          D Debtor 2 only                                          D Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRiORITY unsecured ciaim:
          □ At least one of the debtors and another
          n Check if this claim is for a community
                                                                   B student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                        Educational

4.3
          Diversified Consultant                                   Last 4 digits of account number       2851                                              $1,041.00
2
          Nonprlority Creditor's Name
          POBox 551268                                             When was the debt incurred?           Opened 07/18
          Jacksonville, FL 32255
          Number Street City State Zip Code                        As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          □ Unliquidated
          n Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRiORITY unsecured ciaim:

          n Check if this claim is for a community                 □ Student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Charter
          □ Yes                                                    B other. Specify Communication

4.3
3         EDD                                                      Last 4 digits of account number                                                         $7,832.00
          Nonprlority Creditor's Name
          PO Box 826846                                            When was the debt incurred?

          Sacramento, CA 94246
          Number Street City State Zip Code                        As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          n Unliquidated
          B Debtor 1 and Debtor 2 only                             □ Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          B Check if this claim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    B other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 28
Software Copyright (o) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                            Desc
                                                           Main Document   Page 31 of 76
 Debtor 1 Joseph Dale Taplln
 Debtor 2 Tenaya Je'lon Taplln                                                                         Case number (if known)

4.3
4         EDUCAPINC                                                Last 4 digits of account number       7819                                           $17,916.00
          Nonpriority Creditor's Name
          c/o Hollins Law                                          When was the debt incurred?

          2601 Main St. Penthouse Suite 1300
          Irvine, OA 92614
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          n Debtor 2 only                                          D Unliquidated
          B Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          H Check if this claim is for a community                 □ Student loans
          debt                                                     n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    B Other. Specify

 4.3
 5        Enhanced Recovery Co L                                   Last 4 digits of account number       6898                                                $215.00
          Non priority Creditor's Name
          Po Box 57547                                             When was the debt incurred?           Opened 03/18
          Jacksonville, FL 32241
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          n Unliquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                 □ Student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims
          B No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                        Collection Attorney Charter
          □ Yes                                                    B other. Specify Communications

 4.3
 6        Enhanced Recovery Co L                                   Last 4 digits of account number       1905                                                 $89.00
          Non priority Creditor's Name
          Po Box 57547                                             When was the debt incurred?           Opened 01/18
          Jacksonville, FL 32241
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                          D Contingent
          n Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                 □ Student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims
          B No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                        Collection Attorney Charter
          □ Yes                                                    B other. Specify Communications




Official Form 106 E/F                                 Schedule Elf: Creditors Who Have Unsecured Claims                                                     Page 13 of 28
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 32 of 76
 Debtor 1 Joseph Dale Taplln
 Debtor 2 Tenaya JeMon Taplin                                                                           Case number (if known)

4.3
7         Ere                                                       Last 4 digits of account number       5401                                                 $61.00
          Nonpriority Creditor's Name
          Po Box 57547                                              When was the debt Incurred?           Opened 1/22/18
          Jacksonville, FL 32241
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                          □ Contingent
           H Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORiTY unsecured claim:

           □ Check if this ciaim is for a community                 n student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                    ■ other. Specify 11 Charter Communications

4.3
8         Fed Loan Serv                                             Last 4 digits of account number       0011                                             $6,380.00
          Nonpriority Creditor's Name
                                                                                                          Opened 05/17 Last Active
           Rob 60610                                                When was the debt incurred?           2/28/19
           Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                          D Contingent
           B Debtor 2 only                                          D Unliquidated
           n Debtor 1 and Debtor 2 only                             n Disputed
                                                                    Type of NONPRiORITY unsecured ciaim:
           n At least one of the debtors and another
                                                                    B Student loans
           □ Check if this claim is for a community
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           □ ves                                                    □ Other. Specify
                                                                                         Educational

4.3
9         Fed Loan Serv                                             Last 4 digits of account number       0013                                             $6,302.00
          Nonpriority Creditor's Name
                                                                                                          Opened 11/17 Last Active
           Pob 60610                                                When was the debt incurred?           2/28/19
           Harrlsburg, PA 17106
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who Incurred the debt? Check one.

           □ Debtor 1 only                                          D Contingent
           B Debtor 2 only                                          □ Unliquidated
           □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                    Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
           □ Check if this claim is for a community                 H student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                    □ Other. Specify
                                                                                         Educational




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 28
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                            Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                            Main Document   Page 33 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplln                                                                            Case number (if known)

4.4
0         Fed Loan Serv                                              Last 4 digits of account number 0003                                                  $5,964.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/10 Last Active
          Fob 60610                                                  When was the debt incurred?           2/28/19
          Harrlsburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                            n Contingent
          H Debtor 2 only                                            n Unliquidated
          n Debtor 1 and Debtor 2 only                               n Disputed
                                                                     Type of NONPRiORITY unsecured claim:
          □ At least one of the debtors and another
          n Check if this claim is for a community                   B Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                      □ Other. Specify
                                                                                          Educational

4.4
 1        Fed Loan Serv                                              Last 4 digits of account number       0005                                             $4,902.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/13 Last Active
          Rob 60610                                                  When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           n Contingent
           B Debtor 2 only                                           D Unliquidated
           n Debtor 1 and Debtor 2 only                              n Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     B student loans
           □ Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     □ Other. Specify
                                                                                           Educational

4.4
2          Fed Loan Serv                                             Last 4 digits of account number       0012                                             $4,500.00
           Nonpriority Creditor's Name
                                                                                                           Opened 11/17 Last Active
           Fob 60610                                                 When was the debt incurred?           2/28/19
           Harrisburg, PA 17106
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           B Debtor 2 only                                           n Unliquidated
           D Debtor 1 and Debtor 2 only                              n Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
                                                                     B student loans
           □ Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority ciaims
           B No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     □ Other. Specify
                                                                                           Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Ciaims                                                     Page 15 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 34 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplin                                                                         Case number (if known)

4.4
          Fed Loan Serv                                            Last 4 digits of account number 0007                                                  $3,574.00
3
          Nonpriority Creditor's Name
                                                                                                         Opened 05/14 Last Active
          Fob 60610                                                When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          H Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
          n Check if this ciaim is for a community
                                                                   H student ioans
          debt                                                     D Obiigations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                         Educational

4.4
          Fed Loan Serv                                            Last 4 digits of account number       0015                                             $3,534.00
4
          Nonpriority Creditor's Name
                                                                                                         Opened 06/18 Last Active
          Rob 60610                                                When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                          n Contingent
          H Debtor 2 only                                          D Uniiquidated
          □ Debtor 1 and Debtor 2 only                             □ Disputed
                                                                   Type of NONPRIORITY unsecured claim:
          n At least one of the debtors and another
          n Check if this claim is for a community                 H student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ no                                                     □ Debts to pension or profit-sharing pians, and other similar debts
          D Yes                                                    □ Other. Specify
                                                                                         Educational

 4.4
 5        Fed Loan Serv                                            Last 4 digits of account number       0010                                             $3,500.00
          Nonpriority Creditor's Name
                                                                                                         Opened 05/17 Last Active
          Fob 60610                                                When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 oniy                                          D Contingent
          H Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRIORITY unsecured ciaim:
          □ At least one of the debtors and another
                                                                   H student loans
          n Check if this claim is for a community
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority ciaims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          O Yes                                                    □ Other. Specify
                                                                                         Educational




Officiai Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Ciaims                                                     Page 16 of 28
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 35 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                          Case number (if known)

4.4
6         Fed Loan Serv                                             Last 4 digits of account number 0009                                                  $3,454.00
          Nonpriorlty Creditor's Name
                                                                                                          Opened 09/15 Last Active
          Fob 60610                                                 When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           □ Contingent
          H Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRiORiTY unsecured claim:
          □ At least one of the debtors and another
          n Check if this claim is for a community                  H student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     □ Other. Specify
                                                                                         Educational

4.4
7         Fed Loan Serv                                             Last 4 digits of account number       0014                                             $3,333.00
          Nonpriority Creditor's Name
                                                                                                          Opened 06/18 Last Active
          Rob 60610                                                 When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           □ Contingent
          H Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              □ Disputed
                                                                    Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
          n Check if this claim is for a community                  H student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

          ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     D Other. Specify
                                                                                          Educational

4.4
8         Fed Loan Serv                                             Last 4 digits of account number       0004                                             $2,505.00
          Nonpriority Creditor's Name
                                                                                                          Opened 07/13 Last Active
          Fob 60610                                                 When was the debt Incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                           D Contingent
          B Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRiORiTY unsecured claim:
          □ At least one of the debtors and another
                                                                    H Student loans
          n Check if this claim is for a community
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                    □ Other. Specify
                                                                                          Educational




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 Of 28
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 36 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                          Case number (if known)

4.4
9         Fed Loan Serv                                             Last 4 digits of account number       0008                                            $2,137.00
          Nonprlorlty Creditor's Name
                                                                                                          Opened 09/15 Last Active
          Pob 60610                                                 When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           □ Contingent
          H Debtor 2 only                                           □ Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                    H Student loans
          □ Check if this claim is for a community
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     □ Other. Specify
                                                                                         Educational

4.5
0         Fed Loan Serv                                             Last 4 digits of account number       0006                                             $1,878.00
          Nonpriority Creditor's Name
                                                                                                          Opened 05/14 Last Active
          Pob 60610                                                 When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                           □ Contingent
          H Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              n Disputed
                                                                    Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
          n Check if this claim is for a community                  H student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     □ Other. Specify
                                                                                          Educational

4.5
 1        Fed Loan Serv                                             Last 4 digits of account number       0001                                             $1,148.00
          Nonpriority Creditor's Name
                                                                                                          Opened 05/12 Last Active
          Pob 60610                                                 When was the debt incurred?           2/28/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           n Contingent
          B Debtor 2 only                                           n Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
                                                                    B student loans
          n Check if this claim is for a community
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     □ Other. Specify
                                                                                          Educational




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 18 of 28
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 37 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                           Case number (if known)

4.5
2         High Performance Capit                                    Last 4 digits of account number       3226                                           $11,188.00
          Nonpriority Creditor's Name
                                                                                                          Opened 12/12 Last Active
          34 Executive Park Ste 18                                  When was the debt Incurred?           1 /20/15
          Irvine, CA 92614
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

          M Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              n Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          n Check If this claim Is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ■ other. Specify Automobile

4.5
3         Kla Motors Finance                                        Last 4 digits of account number       9067                                           $25,127.00
          Nonpriority Creditor's Name
                                                                                                          Opened 05/18 Last Active
          10550 TalbertAve                                          When was the debt Incurred?           11/17/18
          Fountain Valley, CA 92708
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           n Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          n Check If this claim Is for a community                  n student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          □ ves                                                     ® Other. Specify Automobil©

4.5
4         Kimballtirey                                              Last 4 digits of account number       1361                                             $1,632.00
          Nonpriority Creditor's Name
          7676 Hazard Center Or                                     When was the debt Incurred?           Opened 8/02/16
          San Diego, CA 92108
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

           H Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                           □ Unliquidated
          n Debtor 1 and Debtor 2 only                              n Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ■ Other. Specify 09 Wnra Moreno Valley Lie Dba Ri




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 28
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 38 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                           Case number (if known)

4.5
5         Lannlster Law Corporation                                 Last 4 digits of account number                                                        $3,134.25
          Nonpriority Creditor's Name
          2366 Gold Meadow Way                                      When was the debt incurred?

          Suite 250
          Rancho Cordova, CA 95670
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           n Contingent
          □ Debtor 2 only                                           n Unliquidated
          H Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRiORilY unsecured ciaim:

          B Check if this ciaim is for a community                  D student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims
          B No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     B other. Specify

4.5
6         Loantolearn                                               Last 4 digits of account number       1314                                           $16,937.00
          Nonpriority Creditor's Name
                                                                                                          Opened 6/10/05 Last Active
          45610 Woodland Road                                       When was the debt incurred?           10/30/18
          Sterling, VA 20166
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           □ Contingent
          B Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              □ Disputed
                                                                    Type of NONPRIORITY unsecured ciaim:
          □ At least one of the debtors and another
                                                                    B student loans
          n Check if this ciaim is for a community
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     □ Other. Specify
                                                                                          Educational

4.5
7         Merrick Bank Corp                                         Last 4 digits of account number       6413                                                $924.00
          Nonpriority Creditor's Name
                                                                                                          Opened 12/16 Last Active
          Po Box 9201                                               When was the debt incurred?           6/11/17
          Old Bethpage, NY 11804
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                           □ Contingent
          B Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

          n Check if this claim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     B other. Specify Credit Card Merrick Bank




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 20 of 28

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                            Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                            Main Document   Page 39 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                            Case number (if known)

4.5
8         Midland Funding                                            Last 4 digits of account number       7350                                                $569.00
          Nonpriority Creditor's Name
          2365 Northslde Or Ste 30                                   When was the debt incurred?           Opened 10/17
          San Diego, OA 92108
           Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 oniy                                           D Contingent
           H Debtor 2 only                                           n Unliquidated
           □ Debtor 1 and Debtor 2 only                              n Disputed
           n At least one of the debtors and another                 Type of NONPRiORilY unsecured claim:

           n Check if this ciaim is for a community                  n student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Factoring Company Account Comenity
           □ Yes                                                     ■ other. Specify Bank

4.5
9          Monterey Collection Sv                                    Last 4 digits of account number       0217                                           $11,771.00
           Nonpriority Creditor's Name
          4095 Avenida De La Playa                                   When was the debt incurred?           Opened 08/14
           Oceanside, CA 92056
           Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

           H Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           D Unliquidated
           □ Debtor 1 and Debtor 2 only                              D Disputed
           n At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

           □ Check if this ciaim is for a community                  D student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Collection Attorney Zaie

4.6
 0         Monterey Financial Svc                                    Last 4 digits of account number       3072                                             $3,506.00
           Nonpriority Creditor's Name
                                                                                                           Opened 12/13 Last Active
          4095 Avenida De La Piata                                   When was the debt incurred?           3/10/14
           Oceanside, CA 92056
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           B Debtor 1 only                                           □ Contingent
           D Debtor 2 only                                           □ Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

           n Check if this claim is for a community                  n student loans
           debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ other. Specify Unsecured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 21 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 40 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                          Case number (if known)

4.6
1         MSB                                                       Last 4 digits of account number                                                          $487.00
          Nonpriority Creditor's Name
          PO 00x16177                                               When was the debt incurred?

          Austin, TX 78761
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           D Contingent
          □ Debtor 2 only                                           n Unliquidated
          H Debtor 1 and Debtor 2 only                              D Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

          H Check if this ciaim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     H Other. Specify

4.6
2         Navlent                                                   Last 4 digits of account number       0223                                             $6,052.00
          Nonpriority Creditor's Name
                                                                                                          Opened 02/06 Last Active
          123 S Justison St                                         When was the debt incurred?           2/28/19
          Wilmington, DE 19801
          Number Street City State Zip Code                         As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           D Contingent
          D Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRIORITY unsecured ciaim:
          n At least one of the debtors and another
          n Check if this ciaim is for a community                  B Student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Ves                                                     □ Other. Specify
                                                                                          Educational

4.6
3         Navlent                                                   Last 4 digits of account number       0223                                             $3,370.00
          Nonpriority Creditor's Name
                                                                                                          Opened 02/06 Last Active
          123 S Justison St                                         When was the debt incurred?           2/28/19
          Wilmington, DE 19801
          Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                           n Contingent
          D Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRIORITY unsecured ciaim:
          D At least one of the debtors and another
                                                                    B student loans
          n Check if this ciaim is for a community
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

           B No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     □ Other. Specify
                                                                                          Educational




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 22 of 28
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 41 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                           Case number (if known)

4.6
4         Rms-recovery Managemen                                    Last 4 digits of account number       4663                                              $7,389.00
          Nonpriority Creditor's Name
          4200 Cantera Drive                                        When was the debt incurred?           Opened 09/18
          Warrenville, IL 60555
          Number Street City State Zip Cocle                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           D Contingent
          D Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
          n At least one of the debtors and another                 Type of NONPRiORiTY unsecured claim:

          □ Check if this ciaim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Argosy University -
          □ Yes                                                     ■ other. Specify Qniine

4.6
6         Santander Consumer Usa                                    Last 4 digits of account number       1000                                            $11,846.00
          Nonpriority Creditor's Name
                                                                                                          Opened 03/17 Last Active
          Po Box 961245                                             When was the debt incurred?           6/21/18
          Ft Worth, TX 76161
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           n Contingent
          H Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              n Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

          □ Check if this claim is for a community                  □ Student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ® Other. Specify Automobile

4.6
6         Schoolsfirst Feu                                          Last 4 digits of account number       0800                                              $2,000.00
          Nonpriority Creditor's Name
                                                                                                          Opened 01/18 Last Active
          15442 Del Amo Av                                          When was the debt incurred?           12/26/18
          Tustin, CA 92780
          Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           D Contingent
          □ Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

          □ Check if this claim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ■ Other. Specify Check Credit Or Line Of Credit




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 23 of 28
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                           Main Document   Page 42 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplin                                                                           Case number (if known)

4.6
7         Schoolsfirst Feu                                          Last 4 digits of account number 0001                                                     $633.00
          Nonpriority Creditor's Name
                                                                                                          Opened 08/18 Last Active
          15442 Del Amo Av                                          When was the debt incurred?           2/27/19
          Tustin, CA 92780
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           D Contingent
          n Debtor 2 oniy                                           □ Uniiquidated
          □ Debtor 1 and Debtor 2 oniy                              D Disputed
          n At least one of the debtors and another                 Type of NGNPRiORITY unsecured claim:

          n Check if this ciaim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing pians, and other similar debts
          □ Yes                                                     B Other. Specify Unsecured

4.6
8         Schoolsfirst Feu                                          Last 4 digits of account number       0002                                                $400.00
          Nonpriority Creditor's Name
                                                                                                          Opened 01/19 Last Active
          15442 Del Amo Av                                          When was the debt incurred?           2/28/19
          Tustin, CA 92780
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 oniy                                           □ Contingent
          D Debtor 2 only                                           n Unliquidated
          D Debtor 1 and Debtor 2 only                              □ Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

          n Check if this claim is for a community                  D student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     H Other. Specify Unsecured

4.6
9         Sunrise Credit Service                                    Last 4 digits of account number       8635                                             $2,457.00
          Nonpriority Creditor's Name
          260 Airport Plaza Blvd                                    When was the debt incurred?           Opened 04/16
          Farmingdale, NY 11735
          Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 oniy                                           □ Contingent
           B Debtor 2 oniy                                          n Unliquidated
          □ Debtor 1 and Debtor 2 oniy                              n Disputed
           □ At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

           □ Check if this ciaim is for a community                 □ Student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

           ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                    ■ Other. Specify Collection Attorney Walden University




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 24 of 28
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 43 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                          Case number (if known)

4.7
0         Total Card, Inc.                                         Last 4 digits of account number                                                        $2,219.40
          Nonpriorlty Creditor's Name
          5109 S Broadway Lane                                     When was the debt incurred?

          Sioux Falls, SD 57108
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only
                                                                   □ Contingent
          □ Debtor 2 only                                          n Unliquidated
          H Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          I Check if this ciaim is for a community                 n student loans
          debt                                                     n Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Collecting Agent/Attorney

4.7
1         Uscb America                                             Last 4 digits of account number       3297                                             $3,433.00
          Nonpriority Creditor's Name
          355 S Grand Ave Ste 3200                                 When was the debt incurred?           Opened 01/16
          Los Angeles, CA 90071
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          □ Contingent
          H Debtor 2 only                                          D Unliquidated
          n Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this ciaim is for a community                 n student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                    Collection Attorney Kaiser Permanente
          □ Yes                                                    ■ other. Specify Seal


4.7
2         Uscb America                                             Last 4 digits of account number       9517                                             $1,004.00
          Nonpriority Creditor's Name
          355 S Grand Ave Ste 3200                                 When was the debt incurred?           Opened 05/17
          Los Angeles, CA 90071
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                          D Unliquidated
          D Debtor 1 and Debtor 2 only                             □ Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          □ Check if this claim is for a community                 □ Student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                    Collection Attorney Kaiser Permanente
          □ Yes                                                    ■ other. Specify Scal




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 25 of 28

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                             Desc
                                                          Main Document   Page 44 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya JeMon Taplin                                                                           Case number (if known)

4.7
3         Uscb America                                             Last 4 digits of account number       6750                                                $207.00
          Nonpriority Creditor's Name
          355 S Grand Ave Ste 3200                                 When was the debt incurred?           Opened 01/16
          Los Angeles, OA 90071
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          H Debtor 2 only                                          □ Unliquidated
          D Debtor 1 and Debtor 2 only                             n Disputed
          □ At least one of the debtors and another                Type of NONPRiORiTY unsecured claim:

          n Check if this ciaim is for a community                 D student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                        Collection Attorney Kaiser Permanente
          □ Yes                                                    H other. Specify Seal

4.7
4         Uscb America                                             Last 4 digits of account number       4321                                                $171.00
          Nonpriority Creditor's Name
          355 S Grand Ave Ste 3200                                 When was the debt incurred?           Opened 12/17
          Los Angeles. OA 90071
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          H Debtor 2 only                                          D Unliquidated
          D Debtor 1 and Debtor 2 only                             n Disputed
          n At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          □ Check if this claim is for a community                 n student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                        Collection Attorney Kaiser Permanente
          □ Yes                                                    H other. Specify Seal

4.7
 5        Uscb America                                             Last 4 digits of account number       3289                                                 $17.00
          Nonpriority Creditor's Name
          355 S Grand Ave Ste 3200                                 When was the debt incurred?           Opened 01/16
          Los Angeles, OA 90071
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          H Debtor 2 only                                          □ Unliquidated
          □ Debtor 1 and Debtor 2 only                             □ Disputed
          □ At least one of the debtors and another                Type of NONPRiORiTY unsecured claim:

          □ Check if this ciaim is for a community                 □ Student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                        Collection Attorney Kaiser Permanente
          □ Yes                                                    B Other. Specify Seal




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 26 of 28
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                                    Desc
                                                           Main Document   Page 45 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplln                                                                            Case number (if known)

4.7
          WNRA Moreno Valley LLC                                   Last 4 digits of account number          0222                                                   Unknown
          Nonpriority Creditor's Name
          25335 Alessandro Blvd                                    When was the debt incurred?

          Moreno Valley, OA 92553
          Number Street City State Zip Code                        As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                          D Contingent
          n Debtor 2 only                                          n Unliquidated
          H Debtor 1 and Debtor 2 only                             n Disputed
          D At least one of the debtors and another                Type of NONPRiORiTY unsecured ciaim:

          H Check if this ciaim is for a community                 □ Student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H other. Specify

            I List Others to Be Notified About a Debt That You Already Listed
5. Use this page oniy if you have others to be notified about your bankruptcy, for a debt that you aiready iisted in Parts 1 or 2. For example, if a coiiection agency
   is trying to coiiect from you for a debt you owe to someone eise, iist the originai creditor in Parts 1 or 2, then iist the coiiection agency here. Simiiariy, if you
   have more than one creditor for any of the debts that you iisted in Parts 1 or 2, list the additional creditors here, if you do not have additional persons to be
  notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry In Part 1 or Part 2 did you list the original creditor?
 Klmball TIrey & St John LLP                                 Line 4,76 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
 7676 Hazard Center Dr. STW 990C                                                                        H Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, OA 92108
                                                             Last 4 digits of account number                      0222

 Name and Address                                            On which entry in Part 1 or Part 2 did you iist the originai creditor?
 Riverside County Sheriff                                    Line 4.76 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
 30755D. Auid Rd. Ste L607                                                                              B Part 2: Creditors with Nonpriority Unsecured Claims
 Murrieta, CA 92563
                                                             Last 4 digits of account number                      0222

 Name and Address                                            On which entry in Part 1 or Part 2 did you iist the originai creditor?
 Riverside County Sheriff                                    Line 4.16 of (Check one):                □ Part 1: Creditors with Priority   Unsecured Claims
4095 Lemon St, 4th Floor                                                                                B Part 2: Creditors with Nonpriority Unsecured Claims
Riverside, CA 92501
                                                             Last 4 digits of account number                      SMJT


            I Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes oniy. 28 U.S.C. §159. Add the amounts for each
  type of unsecured ciaim.
                                                                                                                                 Total Ciaim
                        6a.   Domestic support obligations                                                  6a.                                    0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.                              2,362.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.                                    0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.                                    0.00


                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.                                2,362.00

                                                                                                                                 Total Claim
                        6f.   Student loans                                                                 6f.                           142,958.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that                                                    0.00
                              you did not report as priority claims
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.                                    0.00
                        61.   Other. Add ail other nonpriority unsecured claims. Write that amount          61.                           142,826.65
                              here.


Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 27 of 28

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                                Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                           Desc
                                                          Main Document   Page 46 of 76
Debtor 1 Joseph Dale Taplln
Debtor 2 Tenaya Je'lon Taplin                                                                 Case number (if known)


                      6j.   Total Nonprlority. Add lines 6f through 6i.                         6j.                    285J84.65




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 28 of 28
Software Copyright(c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy
               Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                 Desc
                                                              Main Document   Page 47 of 76
Fill in this information to identify your case:

Debtor 1                   Joseph Dale Taplin
                           First Name                         Middle Name              Last Name

Debtor 2                   Tenaya Je'lon Taplin
(Spouse if, filing)        First Name                         Middle Name              Last Name


United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                          □ Check If this Is an
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexplred Leases                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, copy the additional page, fill It out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (If known).

1.         Do you have any executory contracts or unexplred leases?
           ■ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           □ Yes. Fill In all of the Information below even If the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
           example, rent, vehicle lease, cell phone). See the Instructions for this form In the Instruction booklet for more examples of executory contracts
           and unexplred leases.


            Person or company with whom you have the contract or lease                    State what the contract or lease Is for
                           Name, Number, Street, City, State and ZIP Code
     2.1
             Name



             Number      Street




     2.2
             Name



             Number      Street


             City                                    State                  ZIP Code
     2.3
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.4
             Name



             Number      Street


             City                                    State                  ZIP Code
     2.5
             Name



             Number      Street


             City                                    State                  ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexplred Leases                                                Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 6:19-bk-12823-MH                                Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                         Desc
                                                                  Main Document   Page 48 of 76
Fill in this information to identify your case:

Debtor 1                   Joseph Dale Taplin
                           First Name                             Middle Name        Last Name

Debtor 2                   Tenaya Je'lon Taplin
(Spouse If, filing)        First Name                             Middle Name        Last Name


United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA


Case number
(if known)                                                                                                                     □ Check If this Is an
                                                                                                                                 amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15


Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct Information. If more space Is needed, copy the Additional Page,
fill It out, and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (If known). Answer every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      B No
      □ Yes

      2. Within the last 8 years, have you lived In a community property state or terrltoiy? {Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      □ No. Go to line 3.
      ■ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                □ No
                ■ Yes.


                       In which community state or territory did you live?           California      • Fi" in the name and current address of that person.
                       Tuquisha Williams                                                                   Divorced 2014

                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not Include your spouse as a codebtor If your spouse Is filing with you. List the person shown
      In line 2 again as a codebtor only If that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
       out Column 2.

               Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
               Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:

    3.1                                                                                              □ Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line _
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                              □ Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line .
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                            Best Case Bankruptcy
             Case 6:19-bk-12823-MH                    Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                   Desc
                                                      Main Document   Page 49 of 76


Fill in this information to identify your case;

Debtor 1                       Joseph Dale Taplin

Debtor 2                       Tenaya Je'lon Taplin
(Spouse, If filing)

United States Bankruptcy Court for the:        CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                              Check if this is:
(If known)                                                                                               □ An amended filing
                                                                                                         □ A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 1061                                                                                           MM/DD/YYYY

Schedule I: Your Income                                                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse Is living with you, Include Information about your
spouse. If you are separated and your spouse is not filing with you, do not inciude information about your spouse, if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                      I Describe Empioyment
 1.     Flil in your employment
        information.                                                * Debtor 1'<

        If you have more than one job,                               Bi Employed                                n Employed
        attach a separate page with            Employment status
                                                                     □ Not employed                             H Not employed
        Information about additional
        employers.
                                              Occupation             Campus Safety Officer
        Include part-time, seasonal, or
        self-employed work.                                          Perris Union High School
                                               Empioyer's name       District
        Occupation may Include student
        or homemaker. If it applies.           Employer's address
                                                                     755 N A Street
                                                                     Perris, OA 92570

                                               How long employed there?            4 years

                      I Give Details About Monthly Income

Estimate monthiy income as of the date you fiie this form. If you have nothing to report for any line, write $0 In the space. Include your non-flling
spouse unless you are separated.

If you or your non-flling spouse have more than one employer, combine the Information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.




        List monthiy gross wages, salary, and commissions (before all payroll
 2-     deductions). If not paid monthly, calculate what the monthly wage would be.          2.      $       3,050.09        $            0.00


 3.     Estimate and iist monthly overtime pay.                                              3.     +$            0.00       +$           0.00

4.      Calcuiate gross income. Add line 2 + line 3.                                         4.      $    3,050.09                $     0.00




Official Form 1061                                                        Schedule I: Your Income
           Case 6:19-bk-12823-MH                   Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                   Desc
                                                   Main Document   Page 50 of 76

Debtor 1   Joseph Dale Taplin
Debtor 2   Tenaya Jelon Taplin                                                                   Case number {ifknown)




     Copy iine 4 here                                                                     4.      $        3,050.09      $            0.00

5.   List ail payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.     $          233.34   $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.  $                0.00  $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.  $             199.51   $               0.00
     5d.    Required repayments of retirement fund loans                                  5d. $                0.00   $               0.00
     5e.    insurance                                                                     5e.  $               0.00   $               0.00
     5f.    Domestic support obligations                                                  5f.  $               0.00   $               0.00
     5g.    Union dues                                                                    5g. $                0.00   $               0.00
     5h.    Other deductions. Specify:                                                    5h.+ $               0.00 + $               0.00

6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $           432.85      $            0.00

7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $         2,617.24      $            0.00

8.   List ail other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.     $             0.00     $            0.00
     8b.    interest and dividends                                                        8b.     $             0.00     $            0.00
     8c.    Family support payments that you,a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.     $             0.00     $            0.00
     8d.    Unemployment compensation                                                     8d.     $             0.00     $            0.00
     8e.    Social Security                                                               8e.                   0.00                  0.00
     8f.    Other government assistance that you regularly receive
            include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.                   0.00     $            0.00
            Pension or retirement income                                                                        0.00   $"             0.00
     8h.    Other monthly income. Specify:                                                8h.+                  0.00 + $"             0.00


9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                                  0.00                      0.00


10. Calculate monthly income. Add iine 7 + line 9.                                      10.           2,617.24               0.00                2,617.24
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                       +$             0.00


12. Add the amount in the last column of iine 10 to the amount in iine 11. The result is the combined monthly income.
      Write that amount on the Summary ofSchedules and Statistical Summary of Certain Liabilities and Related Data, if it
                                                                                                                                                 2,617.24
      applies
                                                                                                                                    Combined
                                                                                                                                    monthly income
13. Do you expect an increase or decrease within the year after you file this form?
      ■         No.
      □         Yes. Explain:




Official Form 1061                                                     Schedule I: Your Income                                                    page 2
        Case 6:19-bk-12823-MH                       Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                     Desc
                                                    Main Document   Page 51 of 76


Fill in this information to identify your case;

Debtor 1              Joseph Dale Taplin                                                                Check if this is:
                                                                                                         □    An amended filing
Debtor 2              Tenaya Je'lon Taplin                                                               □    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                           13 expenses as of the following date:

United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                        MM/DD/YYYY


Case number
(If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                                            12/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

              Describe Your Household
1.     Is this a joint case?
       n No. Go to line 2.
       I Yes. Does Debtor 2 live in a separate household?
                ■ No
                □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.     Do you have dependents?            □ No
       Do not list Debtor 1 and           | yes              '"formation for    Dependent's relationship to       Dependent's       Does dependent
       Debtor 2                                          dependent              Debtor 1 or Debtor 2              age               live with you?

                                                                                                                                    □ No
       Do not state the
       dependents names.                                                        Daughter                          2                 ■ Yes
                                                                                                                                    □ No
                                                                                Son                               4                 ■ Yes
                                                                                                                                    □ No
                                                                                Daughter                          10                ■ Yes
                                                                                                                                    □ No
                                                                                                                                    □ Yes
3.     uo yuur               iiivriuut;
                                                 ■ No
       expenses of people other than
                                                 □ Yes
       yourself and your dependents?

         I Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a suppiementai Schedule J, check the box at the top of the form and fill in the
applicable date.

 Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included It on Schedule I: Your Income
(OfHcial Form 1061.)                                                                                                    Your expenses >


4.     The rental or home ownership expenses for your residence, include first mortgage
                                                                                                         4. $                         1,800.00
       payments and any rent for the ground or lot.

       If not included In line 4:

       4a.     Real estate taxes                                                                        4a. $                               0.00
       4b.     Property, homeowner's, or renter's insurance                                             4b.   $                             0.00
       4c.     Home maintenance, repair, and upkeep expenses                                            4c.   $                             0.00
       4d.     Homeowner's association or condominium dues                                              4d.   $                             0.00
 5.    Additional mortgage payments for your residence, such as home equity loans                        5.   $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                       page 1
       Case 6:19-bk-12823-MH                        Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                               Desc
                                                    Main Document   Page 52 of 76

Debtor 1     Joseph Dale Taplin
Debtor 2                                                                                               Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a. $                                300.00
      6b. Water, sewer, garbage collection                                                                   6b. $                                150.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c. $                                270.00
      6d. Other. Specify:                                                                                    6d. $                                   0.00
7.    Food and housekeeping supplies                                                                          7.   $                              600.00
8.    Chlldcare and children's education costs                                                                8.   $                                 0.00
9.  Clothing, laundry, and dry cleaning                                                                       9.   $                              100.00
10. Personal care products and services                                                                      10.   $                              100.00
11. Medical and dental expenses                                                                              11.   $                                 0.00
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                             12. $                                150.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                       13. $                                100.00
14. Charitable contributions and religious donations                                                         14. $                                   0.00
15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a. $                                    0.00
      15b. Health insurance                                                                                15b. $                                    0.00
      15c. Vehicle insurance                                                                               15c. $                                 120.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                   0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                 457.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule 1, YourIncome(Official Form 1061).          18. $                                                   0.00
19.   Other payments you make to support others who do not live with you.                        $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not Included In lines 4 or 5 of this form or on Schedule 1: Your Income,
      20a. Mortgages on other property                                                                     20a. $                                    0.00
      20b. Real estate taxes                                                                               20b. $                                    0.00
      20c. Property, homeowner's, or renter's insurance                                                    20c. $                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                                        20d. $                                    0.00
      20e. Homeowner's association or condominium dues                                                     20e. $                                    0.00
21.   Other: Specify:                                                                                        21. +$                                  0.00

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,147.00
      22b. Copy line 22(monthly expenses for Debtor 2), if any,from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,147.00
23. Calculate your monthly net Income.
    23a. Copy line 12(your combined monthly income)from Schedule 1.                                        23a. $                               2,617.24
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,147.00

      23c. Subtract your monthly expenses from your monthly income.
             The result is your monthly net Income.                                                        23c. $                              -1,529.76

24. Do you expect an Increase or decrease In your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      ■ No.
      □ Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
             Case 6:19-bk-12823-MH                         Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                     Desc
                                                           Main Document   Page 53 of 76




Fill In this information to identify your case;

Debtor 1                 Joseph Dale Taplin
                         First Name                        Middle Name              Last Name

Debtor 2                 Tenaya Je'lon Taplin
(Spouse if, filing)      First Name                        Middle Name              Last Name


United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                          □ Check If this Is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result In fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§152,1341,1519, and 3571.


                  Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        B      No

        □      Yes. Name of person                                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                ■ Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

        X isl Joseph Dale Taplin                                                    X   Isl Tenaya Je'lon Taplin
             Joseph Dale Taplin                                                         Tenaya Je'lon Taplin
             Signature of Debtor 1                                                      Signature of Debtor 2

             Date     March 25, 2019                                                    Date    March 25, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                Best Case Bankruptcy
            Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                        Desc
                                                           Main Document   Page 54 of 76



Fill in this information to identify your case:

Debtor 1                  Joseph Dale Taplin
                          First Name                       Middle Name                  Last Name

Debtor 2                  Tenaya Je'lon Taplin
(Spouse if, filing)       First Name                       Middle Name                  Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                □ Checklfthislsan
                                                                                                                                            amended filing



Official Form 107
statement of Financial Affairs for individuals Filing for Bankruptcy                                                                                             4/i6
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (If known). Answer every question.

EBMI Give Details About Your Maritai Status and Where You Lived Before

1.    What is your current marital status?

       H      Married
       n      Not married

2.    During the last 3 years, have you lived anywhere other than where you live now?

       ■      No
       n      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                iived there                                                                     iived there

3.    Within the last 8 years, did you ever live with a spouse or iegal equivalent In a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       □      No
       ■      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

                Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       n      No
       ■      Yes. Fill in the details.

                                                  Debtor!           /                                             Debtor?

                                                  Sources of Income                Gross income                   Sources of income             Gross income
                                                  Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                   exclusions)                                                  and exclusions)

 From January 1 of current year until              ■ Wages, commissions,                         $5,344.00        □ Wages, commissions,                       $0.00
 the date you filed for bankruptcy:               bonuses, tips                                                   bonuses, tips

                                                   □ Operating a business                                         n Operating a business




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                        Desc
                                                           Main Document   Page 55 of 76
Debtor 1      Joseph Dale Taplin
Debtor 2      Tenaya Je'lon Taplin                                                                        Case number {if known)


                                                                                                                 Debtor 2"    ;

                                                  Sources of income                Gross income                  Sources of income              Gross income
                                                  Check ail that apply.            (before deductions and        Check all that apply.          (before deductions
                                                                                   exclusions)                                                  and exclusions)

For last calendar year:                           ■ Wages, commissions,                        $32,095.00        □ Wages, commissions,                        $0.00
(January 1 to December 31,2018)                   bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                         □ Operating a business

For the calendar year before that:                H Wages, commissions,                        $35,843.00         □ Wages, commissions,                       $0.00
(January 1 to December 31, 2017)                  bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                          n Operating a business


5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     ■     No
     □     Yes. Fill in the details.

                                                 Debtor!                                                          Debtor 2
                                                 Sources of income                 Gross Income from              Sources of Income             Gross Income
                                                 Describe below.                   each source                    Describe below.               (before deductions
                                                                                   (before deductions and                                       and exclusions)
                                                                                   exclusions)

            I List Certain Payments You Made Before You Filed for Bankruptcy

6.   Are either Debtor I's or Debtor 2's debts primarily consumer debts?
      □     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                     n No.      Go to line 7.
                     □ Yes        List below each creditor to whom you paid a total of $6,425* or more In one or more payments and the total amount you
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.
      ■     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     d No.        Go to line 7.
                     ■ Yes        List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment            Total amount          Amount you       Was this payment for...
                                                                                                      paid            still owe

       A-L Fianclal Corp.                                       Last 3 Months                  $1,371.00          $14,364.00       □ Mortgage
       Po Box 11907                                                                                                                n Car
       Santa Ana, CA 92711                                                                                                         □ Credit Card
                                                                                                                                   □ Loan Repayment
                                                                                                                                   □ Suppliers or vendors
                                                                                                                                   □ Other




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                          Desc
                                                           Main Document   Page 56 of 76
Debtor 1      Joseph Dale Taplin
Debtor 2      Tenaya Je'ion Taplin                                                                        Case number {if known)


7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
     Insiders include your relatives; any generai partners; relatives of any general partners; partnerships of which you are a general partner; corporations
     of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
     a business you operate as a sole proprietor. 11 U.S.C.§ 101. Include payments for domestic support obligations, such as child support and
     alimony.

     ■      No
      □     Yes. List ali payments to an insider,
       insider's Name and Address                              Dates of payment             Total amount         Amount you          Reason for this payment
                                                                                                    paid           still owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
     insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ■     No
      □     Yes. List aii payments to an insider
       insider's Name and Address                               Dates of payment            Total amount          Amount you         Reason for this payment
                                                                                                      paid            still owe      Include creditor's name

             identify Legal Actions, Repossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, smaii claims actions, divorces, coiiection suits, paternity actions, support or custody
      modifications, and contract disputes.

      D     No
      H     Yes. Fiii in the details.
       Case title                                               Nature of the case         Court or agency                           Status of the case
       Case number

      WNRA Moreno Valley LLC v.                                 Complaint for                                                        □ Pending
      Joseph Dale Taplin                                        Money                                                                □ On appeal
       MVC1600222                                                                                                                    □ Concluded


       County of San Bernardino v.                              Complaint for                                                        □ Pending
       Joseph Dale Taplin                                       Money                                                                □ On appeal
       83788SMJT                                                                                                                     □ Concluded


       EDUCAP INC V. Joseph Dale Taplin                         Complaint for                                                        □ Pending
       & Tenaya Je'ion Taplin                                   Money                                                                □ On appeal
       RICH 07819                                                                                                                    □ Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check aii that apply and fill in the details below.

      ■     No. Go to line 11.
      □     Yes. Fiii in the information beiow.
       Creditor Name and Address                                Describe the Property                                        Date                         Value of the
                                                                                                                                                               property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
      ■     No
      n     Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                        Date action was                   Amount
                                                                                                                             taken




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         pages

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                            Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                      Desc
                                                            Main Document   Page 57 of 76
Debtor 1      Joseph Dale Taplln
Debtor 2      Tenaya Je'lon Taplln                                                                         Case number {if known)


12. Within 1 year before you fiied for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
     court-appointed receiver, a custodian, or another officiai?
     ■      No
     n     Yes

          n List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     ■      No
     □      Yes. Fill in the details for each gift.
      Gifts with a total value of more than $600                     Describe the gifts                                       Dates you gave                Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
      Address:

14. Within 2 years before you fiied for bankruptcy, did you give any gifts or contributions with a totai value of more than $600 to any charity?
      ■     No
      □     Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that totai                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
      Address (Number, Street, City, State and ZIP Code)

EBHB List Certain Losses
15. Within 1 year before you fiied for bankruptcy or since you fiied for bankruptcy, did you iose anything because of theft, fire, other disaster,
      or gambiing?

            No
      □     Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

            I List Certain Payments or Transfers

16. Within 1 year before you fiied for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone you
      consuited about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      □     No
      B     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       The Attorney Group                                            Attorney Fees $1095                                      3/6/2019                 $1,095.0 0
       3435 Wilshire Bivd
       Suite 1111
       Los Angeles, OA 90010
       dking@theattorneygroup.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 6:19-bk-12823-MH                            Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                     Desc
                                                            Main Document   Page 58 of 76
Debtor 1 Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                             Case number {ifknown)


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on iine 16.

      ■     No
      □     Yes. Fili in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment                 Amount of
      Address                                                       transferred                                              or transfer was               payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
     include gifts and transfers that you have already listed on this statement.
      ■     No
      □     Yes. Fiii in the detaiis.
       Person Who Received Transfer                                  Description and value of                  Describe any property or        Date transfer was
      Address                                                        properly transferred                      payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a seif-settied trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
      ■     No
      □     Yes. Fill in the detaiis.
       Nameoftrust                                                   Descriptionand value of the property transferred                          Date Transfer was
                                                                                                                                               made' 'v

            I List of Certain Financial Accounts. Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
     sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
      ■     No
      □     Yes. Fill In the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or          Date account was               Last balance
      Address (Number, street, city, state and ZIP              account number             instrument                  closed, sold,            before closing or
       Code)                                                                                                           moved, or                            transfer
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      ■     No
      □     Yes. Fill in the detaiis.
       Name of Financial Institution                                Who else had access to it?            Describe the contents                  Do you still
      Address (Number, Street, City, State and ZIP Code)            Address (Number, street, city.                                               have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      ■     No
      n     Yes. Fill in the detaiis.
       Name of Storage Facility                                     Who else has or had access             Describe the contents                 Doyoustiil
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                     Desc
                                                          Main Document   Page 59 of 76
Debtor 1      Joseph Dale Taplin
Debtor 2      Tenaya Je'lon Taplin                                                                            Case number {ifknown)


            I Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold In trust
     for someone.


     ■     No
     n     Yes. Fill In the details.
      Owner's Name                                                 Where Is the property?                     Describe the property                       Value
      Address(Number,Street, City, State and ZIP Code)             (Number, Street, Clty, State and ZIP
                                                                   Code)


             Give Details About Environmental Information

For the purpose of Part 10,the following definitions apply:

H Environmentallaw means any federal,state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
     toxic substances, wastes, or material Into the air, land,soil,surface water, groundwater, or other medium. Including statutes or
     regulations controlling the cleanup of these substances, wastes, or material.
H Site means any location,facility, or property as defined under any environmental law, whether you now own,operate, or utilize It or used
     to own,operate, or utilize It, Including disposal sites.
H Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance,toxic substance,
     hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or In violation of an environmental law?

     ■      No
      □    Yes. Fill In the details.
      Name of site                                                 Governmental unit                             Environmental law. If you    Date of notice
      Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know It
                                                                   ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

      ■     No
      □    Yes. Fill In the details.
       Ncmoeofslte                                                 Governmental unit                             Environmental law. If you    Date of notice
      Address (Number, Street, City, State and ZIP Code)           Address (Number, street. City, State and      know It
                                                                   ZIP Code)


26. Have you been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      ■     No
      □     Yes. Fill In the details.
       CaseTltle                                                   Court or agency                            Nature of the case              Status of the
       Case Number                                                 Name                                                                       case
                                                                   Address (Number, Street, City,
                                                                   State and ZIP Code)

            I Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            □ A sole proprietor or self-employed In a trade, profession, or other activity, either full-time or part-time
            □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
            □ A partner In a partnership
            □ An officer, director, or managing executive of a corporation
            □ An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  pages

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy
            Case 6:19-bk-12823-MH                         Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                      Desc
                                                          Main Document   Page 60 of 76
Debtor 1      Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                            Case number (/rtoown)

      H     No. None of the above applies. Go to Part 12.
      n     Yes. Check all that apply above and fill In the details below for each business.
       Business Name                                           Describe the nature of the business             Employer Identification number
       Address                                                                                                 Do not include Social Security number or ITIN.
      (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                               Dates business existed


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

      ■     No
      □     Yes. Fiii in the details below.
       Name                                                    Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

 Part 12:   I Sign Below

i have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct, i understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152,1341,1519, and 3571.

/s/Joseph Dale Taplin                      .        ^ ✓                Isl Tenaya Je'lon Taplin
Joseph Dale Taplin                                                     Tenaya Je'lon Taplin
Signature of Debtor 1/                                                 Signature of Debtor 2 -

Date      March 25, 2019                                               Date      March 25, 2019

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy(Official Form 107)?
■ No
□ Yes

Did you pay or agree to pay someone who is not an attorney to help you fiii out bankruptcy forms?
■ No
□ Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 6:19-bk-12823-MH                         Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                             Desc
                                                           Main Document   Page 61 of 76

Fill In this information to identify your case:

Debtor 1                  Joseph Dale Taplin
                          First Name                       Middle Name                 Last Name

Debtor 2                  Tenaya Je'lon Taplin
(Spouse if, filing)       First Name                       Middle Name                 Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                   □ Check if this is an
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                   12/15
If you are an individual filing under chapter 7, you must fill out this form if:
I creditors have claims secured by your property, or
I you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
             sign and date the form.

Be as complete and accurate as possible, if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

               List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below. _                  , ^
    Identify t¥e creditor.and the ptope^"^thatis cdiiaterai               What do you Intend to dp' With the property 1
                                            7.      '                    7 securesailebt?.^;!"-:              ^

    Creditor's        A-L Fiancial Corp.                                   □ Surrender the property.                         ■ No
    name:                                                                  □ Retain the property and redeem it.
                                                                           H Retain the property and enter into a            □ Yes
    Description of       2014 Chevrolet Treverse 97K
                                                                              Reaffirmation Agreement
    property             miles                                             n Retain the property and [explain]:
    securing debt:             P®** KBB

             I List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).



 Lessor's name:                                                                                                           □ No
 Description of leased
 Property:                                                                                                                □ Yes

 Lessor's name:                                                                                                           □ No
 Description of leased
 Property:                                                                                                                □ Yes

 Lessor's name:


Official Form 108                                       Statement of intention for individuals Filing Under Chapter 7                                page 1

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                         Best Case Bankruptcy
           Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                             Desc
                                                           Main Document   Page 62 of 76

Debtor 1      Joseph Dale Taplin
Debtor 2 Tenaya Je'lon Taplin                                                                       Case number (/r/cnown)

Description of leased                                                                                                        □   No
Property;
                                                                                                                             □ Yes


 Lessor's name:                                                                                                              □ No
 Description of leased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of leased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of leased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of leased
 Property:                                                                                                                   □ Yes


            I Sign Below

Under penalty of perjury, I declare that I have Indicated my Intention about any property of my estate that secures a debt and any personal
property that Is subject to an unexplred lease.

 X     Isl Joseph Dale Taplin                                                      X /s/ Tenaya Je'lon Taplin
      ^josepFTDaiel^apnn^                                                              Tenaya Je'lon Taplin
       Signature of Debtor 1 /                       r                                 Signature of Debtor 2   ;

       Date        March 25,2019                                                   Date     March 25,2019




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                              page 2

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                      Best Case Bankruptcy
           Case 6:19-bk-12823-MH                         Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                     Desc
                                                         Main Document   Page 63 of 76

Notice Required by 11 U.S.C.§ 342(b)for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                       Chapter 7:        Liquidation
This notice is for you if:
                                                                                               $245 filing fee
        You are an individual filing for bankruptcy,
        and                                                                                     $75   administrative fee

        Your debts are primarily consumer debts.                                       +        $15 trustee surcharge
        Consumer debts are defined in 11 U.S.C.
       § 101(8) as "incurred by an individual                                                  $335   total fee
       primarily for a personal, family, or
       household purpose."                                                             Chapter 7 is for individuals who have financial
                                                                                       difficulty preventing them from paying their debts
                                                                                       and who are willing to allow their nonexempt
The types of bankruptcy that are available to                                          property to be used to pay their creditors. The
individuals
                                                                                       primary purpose of filing under chapter 7 is to have
                                                                                       your debts discharged. The bankruptcy discharge
Individuals who meet the qualifications may file under                                 relieves you after bankruptcy from having to pay
one of four different chapters of Bankruptcy Code:                                     many of your pre-bankruptcy debts. Exceptions exist
                                                                                       for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                        be enforced after discharge. For example, a creditor
                                                                                       may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                    repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                          However, if the court finds that you have committed
                   for family farmers or                                               certain kinds of improper conduct described in the
                          fishermen                                                    Bankruptcy Code, the court may deny your
                                                                                       discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                        You should know that even if you file chapter 7 and
                          income                                                       you receive a discharge, some debts are not
                                                                                       discharged under the law. Therefore, you may still
                                                                                       be responsible to pay:
You should have an attorney review your
decision to file for bankruptcy and the choice of                                          most taxes;
chapter.
                                                                                           most student loans;

                                                                                           domestic support and property settlement
                                                                                           obligations;




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)                                                       pagel

Software Copyright(c) 1996-2019 Best Case. LLC-www.bestcase.com                                                                Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                         Desc
                                                          Main Document   Page 64 of 76


        most fines, penalties, forfeitures, and criminal                               your income is more than the median income for your
        restitution obligations; and                                                   state of residence and family size, depending on the
                                                                                       results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                           administrator, or creditors can file a motion to dismiss
        papers.                                                                        your case under § 707(b) of the Bankruptcy Code. If a
                                                                                       motion is filed, the court will decide if your case should
You may also be required to pay debts arising from:                                    be dismissed. To avoid dismissal, you may choose to
                                                                                       proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                Code.


        fraud or defalcation while acting in breach of                                 If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                            the trustee may sell your property to pay your debts,
                                                                                       subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                   of the proceeds from the sale of the property. The
                                                                                       property, and the proceeds from property that your
        death or personal injury caused by operating a                                 bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                           entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                         enable you to keep your home, a car, clothing, and
                                                                                       household items or to receive some of the proceeds if
If your debts are primarily consumer debts, the court                                  the property is sold.
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.                                     Exemptions are not automatic. To exempt property,
You must file Chapter 7 Statement of Your Current                                      you must list it on Schedule C: The Property You Claim
Monthly Income (Official Form 122A-1) If you are an                                    as Exempt(Official Form 106C). If you do not list the
individual filing for bankruptcy under chapter 7. This                                 property, the trustee may sell it and pay all of the
form will determine your current monthly income and                                    proceeds to your creditors.
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,                                Chapter 11: Reorganization
the Chapter 7 Means Test Calculation (Official Form
 122A-2).
                                                                                                   $1,167 filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                        +          $550 administrative fee
 Calculation (Official Form 122A-2). The calculations on                                           $1,717     total fee
the form— sometimes called the Means Tesf—deduct
from your income living expenses and payments on                                       Chapter 11 is often used for reorganizing a business,
certain debts to determine any amount available to pay                                 but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                       chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C.§ 342(b)for individuais Filing for Bankruptcy(Form 2010)                                                            page 2

Software Copyright(c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy
           Case 6:19-bk-12823-MH                         Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                        Desc
                                                         Main Document   Page 65 of 76
        Read These Important Warnings

            Because bankruptcy can have serious long-term financial and legal consequences, Including loss of
            your property, you should hire an attorney and carefully consider ail of your options before you file.
            Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
            and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
            properly and protect you, your family, your home,and your possessions.

            Although the law allows you to represent yourself In bankruptcy court, you should understand that
            many people find It difficult to represent themselves successfully. The rules are technical, and a mistake
            or Inaction may harm you. If you file without an attorney, you are still responsible for knowing and
            following all of the legal requirements.

            You should not file for bankruptcy If you are not eligible to file or If you do not Intend to file the
            necessary documents.

            Bankruptcy fraud Is a serious crime; you could be fined and Imprisoned If you commit fraud In your
            bankruptcy case. Making a false statement, concealing property, or obtaining money or properly by
            fraud In connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to
            20 years, or both. 18 U.S.C.§§ 152,1341,1519, and 3571.



                                                                                       Under chapter 13, you must file with the court a plan
Chapter 12: Repayment plan for family                                                  to repay your creditors ail or part of the money that
                   farmers or fishermen                                                you owe them, usually using your future earnings, if
                                                                                       the court approves your plan, the court will allow you
                                                                                       to repay your debts, as adjusted by the plan, within 3
                  $200 filing fee                                                      years or 5 years, depending on your income and other
+                   $75 administrative fee                                             factors.
                  $275       total fee
                                                                                       After you make ail the payments under your plan,
Similar to chapter 13, chapter 12 permits family farmers                               many of your debts are discharged. The debts that are
and fishermen to repay their debts over a period of time                               not discharged and that you may still be responsible to
using future earnings and to discharge some debts that                                 pay include;
are not paid.
                                                                                              domestic support obligations,

                                                                                              most student loans,
Chapter 13: Repayment plan for
            Individuals with regular                                                          certain taxes,
                    Income
                                                                                              debts for fraud or theft,

                  $235 filing fee                                                             debts for fraud or defalcation while acting in a
                   $75       administrative fee                                               fiduciary capacity,
                  $310       total fee
                                                                                              most criminal fines and restitution obligations,
Chapter 13 is for individuals who have regular income
and would like to pay ail or part of their debts in                                           certain debts that are not listed in your
installments over a period of time and to discharge                                           bankruptcy papers,
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain                                       certain debts for acts that caused death or
dollar amounts set forth in 11 U.S.C.§ 109.                                                   personal injury, and

                                                                                              certain long-term secured debts.




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)                                                           page 3

Software Copyright(c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                    Best Case Bankruptcy
           Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                         Desc
                                                          Main Document   Page 66 of 76
                                                                                        A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                          together—called a joint case. If you file a joint case and
                                                                                        each spouse lists the same mailing address on the
Section 521(a)(1) of the Bankruptcy Code requires that                                  bankruptcy petition, the bankruptcy court generally will
you promptly file detailed information about your                                       mail you and your spouse one copy of each notice,
creditors, assets, liabilities, income, expenses and                                    unless you file a statement with the court asking that
general financial condition. The court may dismiss your                                 each spouse receive separate copies.
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the                                           Understand which services you could receive from
Bankruptcy Rules, and the local rules of the court.                                     credit counseling agencies

For more information about the documents and                                            The law generally requires that you receive a credit
their deadlines, go to:                                                                 counseling briefing from an approved credit counseling
http://www.uscourts.gov/bkforms/bankruptcv form                                         agency. 11 U.S.C. § 109(h). If you are filing a joint
s.html#procedure.                                                                       case, both spouses must receive the briefing. With
                                                                                        limited exceptions, you must receive it within the 180
                                                                                        days before you file your bankruptcy petition. This
Bankruptcy crimes have serious consequences                                             briefing is usually conducted by telephone or on the
                                                                                        Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                 In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                       must complete a financial management instructional
        connection with a bankruptcy case, you may be                                   course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                     filing a joint case, both spouses must complete the
                                                                                        course.

        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                               both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                              http://iustice.qov/ust/eo/hapcpa/ccde/cc approved.html
        other offices and employees of the U.S.
        Department of Justice.
                                                                                        In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                           http://www.uscourts.gov/FederalCourts/Bankruptcv/
                                                                                        BankruptcvResources/ApprovedCredit
The bankruptcy court sends notices to the mailing                                       AndDebtCounselors.aspx.
address you list on Voluntary Petition for individuals
Filing for Bankruptcy {Off\c\a\ Form 101). To ensure                                    If you do not have access to a computer, the clerk of
that you receive information about your case,                                           the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court                                 the list.
of any changes in your address.




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy (Form 2010)
Software Copyright (o) 1996-2019 Best Case. LLC-www.bestcase.com                                                                    Best Case Bankruptcy
            Case 6:19-bk-12823-MH                           Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                 Desc
                                                            Main Document   Page 67 of 76
B2030(Form 2030)(12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California

            Joseph Dale Taplln
 In re      Tenaya Je'lon Taplin                                                                                Case No.
                                                                                  Debtor(s)                     Chapter     7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a)and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me,for services rendered or to
       be rendered on behalf ofthe debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                    $                1,095.00
             Prior to the filing ofthis statement I have received                                           $                1,095,00
             Balance Due                                                                                    $                     0.00

2.     The source ofthe compensation paid to me was:

             B Debtor               □     Other (specify):

3.     The source of compensation to be paid to me is:

             B Debtor               □     Other (specify):

4.       B I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

         □ I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
           copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and fiiing of
                  reaffirmation agreements and applications as needed; preparation and fiiing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of iiens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                  Representation of the debtors in any dischargeability actions, judiciai lien avoidances, relief from stay actions or
                  any other adversary proceeding.
                                                                           CERTIFICATION

      I certify that the foregoing is iI complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

     March 25. 2019                                                               /s/ Daniel King
     Date                                                                         Daniel King
                                                                                  Signature ofAttorney
                                                                                  The Attorney Group
                                                                                  3435 Wilshire Blvd
                                                                                  Suite 1111
                                                                                  Los Angeies, CA 90010
                                                                                  213-388-3887       Fax: 213-388-1744
                                                                                  dking@theattorneygroup.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 6:19-bk-12823-MH                         Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                                  Desc
                                                           Main Document   Page 68 of 76

Fill in this information to identify your case:                                                        Check one box only as directed in this form and in Form
                                                                                                       122A-1 Supp:
Debtor 1              Joseph Dale Taplin

Debtor 2              Tenaya Je'lon Taplin                                                                B 1. There is no presumption of abuse
(Spouse, if filing)
                                                                                                          □ 2. The calculation to determine if a presumption of abuse
United States Bankruptcy Court for the:            Central District of California                                 applies will be made under Chapter 7 Means Test
                                                                                                                  Calculation (Official Form 122A-2).
Case number
(if known)                                                                                                □ 3. The Means Test does not apply now because of
                                                                                                                qualified military service but it could apply later.
                                                                                                           □ Check if this is an amended filing
Official Form 122A -1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space Is needed,
attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and
case number (If known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.
                 Calculate Your Current Monthly Income

  1. What Is your marital and filing status? Check one only.
        □ Not married. Fill out Column A, lines 2-11.
        H Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.
        □ Married and your spouse Is NOT filing with you. You and your spouse are:
         □ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
         □ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
            penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
            living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill In the average monthly Income that you received from all sources/derived during the 6 full mbnth^hefpH you file this bankruptcy case,,11 U.S.C, § /
   'lOI(IOA). For example, if you are filing oa September 15, :the e-month perlodwould bp March 1 through August'si: If the amount ofyour monthly jncome>%^
    the 6 months, add the Income for all 6 months'and divide the total by 6. Fill In the result Dopot include any Income amount more than once, for examplejf Both 4
    spouses own the same rental property, put the Income from that property in one column only.^ If you have nothing to report for any line, write $0 in the space.- "
                                                                                                            Coiumn A ; ;              Column B         ;
                                                                                                           I Debtor 1                 Debtor 2 or,
                                                                                                                                      npn-filing spouse
       Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
        payroll deductions).                                                                                          3,050.09        $               0.00
       Alimony and maintenance payments. Do not include payments from a spouse if
        Column B is filled in.                                                                                              0.00      $               0.00

       All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
       from an unmarried partner, members of your household, your dependents, parents,
       and roommates. Include regular contributions from a spouse only if Column B is not
                                                                                                                            0.00      $               0.00
       filled in. Do not include payments you listed on line 3.
       Net Income from operating a business, profession, or farm
                                                                                     Debtor 1

        Gross receipts (before all deductions)                             $        0.00
        Ordinary and necessary operating expenses                                   0.00

        Net monthly income from a business, profession, or farm $                   0.00   Copy here -> $                   0.00      $               0.00

  6.    Net Income from rental and other real property
                                                                                     Debtor 1

        Gross receipts (before all deductions)                             $,       0.00

        Ordinary and necessary operating expenses                              .    0.00

        Net monthly income from rental or other real property             $         0.00 Copy here -> $                     0.00      $                0.00

                                                                                                            $               0.00      $                0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                              page1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 6:19-bk-12823-MH                          Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                      Desc
                                                           Main Document   Page 69 of 76
Debtor 1
             Joseph Dale Taplln
Debtor 2     Tenaya Je'lon Taplln                                                                   Case number {if known)




                                                                                                   Column A                  Column B
                                                                                                   Debtor 1                  Debtor 2 or
                                                                                                                             non-filing spouse
 8. Unemployment compensation                                                                                     0.00       $             0.00

      Do not enter the amount if you contend that the amount received was a benefit under
      the Social Security Act. Instead, list it here:
           For you                                                  $                    Q.QQ
           For your spouse                                                               0.00
 9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.
                                                                                                                  0.00       $             0.00

 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments
     received as a victim of a war crime, a crime against humanity, or international or
     domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                                  0.00       $             0.00

                                                                                                                  0.00       $             0.00

                 Total amounts from separate pages, if any.                                     + $               0.00                     0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
                                                                                                  3,050.09                       0.00                3,050.09
      each column. Then add the total for Column A to the total for Column B.

                                                                                                                                            Total current monthly
                                                                                                                                            Income


               Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
      12a. Copy your total current monthly income from line 11                                            Copy line 11 here=>                        3,050.09


             Multiply by 12 (the number of months in a year)                                                                                   X 12

      12b. The result is your annual income for this part of the form                                                               12b.   $       36,601.08

  13. Calculate the median family income that applies to you. Follow these steps:

      Fill in the state in which you live.                                 OA


      Fiil in the number of people in your household.

      Fill in the median family income for your state and size of househoid.                                                        13.    $      102,905.00
      To find a list of appiicable median income amounts, go online using the link specified in the separate instructions
      for this form. This iist may also be available at the bankruptcy clerk's office.
  14. How do the lines compare?

      14a.      ■     Line 12b is iess than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
                      Go to Part 3.
      14b.      □     Line 12b is more than iine 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fiil out Form 122A-2.

               Sign Below
             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/Joseph Dale Taplln                                                 X Is! Tenaya Je'lon Taplln
               Joseph Dale Taplln                                                      Tenaya Je'lon Taplln
                Signature of Debtor 1                                                     Signature of Debtor 2
           Date March 25,2019                                                     Date March 25, 2019
                MM/DD /YYYY                                                               MM/DD /YYYY

             If you checked line 14a, do NOT fiii outorfiie Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.



Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.oom                                                                                  Best Case Bankruptcy
         Case 6:19-bk-12823-MH                    Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12                                                      Desc
                                                  Main Document   Page 70 of 76
Attorney or Party Name, Address, Telephone & FAX Nos.,                           FOR COURT USE ONLY

State Bar No. & Email Address
Daniel King
3435 Wilshire Bivd
Suite 1111
Los Angeles, CA 90010
213-388-3887 Fax: 213-388-1744
California State Bar Number: 207911 CA
dking@theattorneygroup.com




□ Debtor(s) appearing without an attorney
■ Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                 CASE NO.:
            Joseph Dale Taplin
            Tenaya Je'lon Taplin                                                  CHAPTER: 7




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1 (a)]


                                                              Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 6 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date:    March 25, 2019                                                                  Is! Joseph Dale Taplin
                                                                                         Signature of Debtor 1

Date:    March 25, 2019                                                                  Isl Tenaya Je'lon Taplin
                                                                                         Signature of Debtor 2 (joint debtor)) (if applicable)

Date:    March 25, 2019                                                                  Isl Daniel King
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optionai. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
Case 6:19-bk-12823-MH   Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12   Desc
                        Main Document   Page 71 of 76


                    Joseph Dale Taplin
                    15796 Mesa Verde Dr
                    Moreno Valley, CA 92555


                    Tenaya Je'lon Taplin
                    15796 Mesa Verde Dr
                    Moreno Valley, CA 92555


                    Daniel King
                    The Attorney Group
                    3435 Wilshire Blvd
                    Suite 1111
                    Los Angeles, CA 90010


                    A-L Fiancial Corp.
                    Po Box 11907
                    Santa Ana, CA 92711


                    Aargon Collection Agen
                    8668 Spring Mountain Rd
                    Las Vegas, NV 89117


                    Ad Astra Recovery Serv
                    7330 W 33rd St N Ste 118
                    Wichita, KS 67205


                    Ashford University
                    8620 Spectrum Center Blvd
                    San Diego, CA 92123


                    Caine & Weiner Co
                    Po Box 55848
                    Sherman Oaks, CA 91413
Case 6:19-bk-12823-MH   Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12   Desc
                        Main Document   Page 72 of 76


                    Cb Indigo/gf
                    Po Box 4499
                    Beaverton, OR 97076


                    Cbe Group
                    1309 Technology Pkwy
                    Cedar Falls, lA 50613


                    Challenge Financial Se
                    1004 W Taft Ave Ste 100
                    Orange, CA 92865


                    Cmre. 877-572-7555
                    3075 E Imperial Hwy
                    Brea, CA 92821


                    Collection Consultants
                    Po Box 29050
                    Glendale, CA 91209


                    Commonwealth Financial
                    245 Main Street
                    Scranton, PA 18519


                    County of San Bernardino
                    268 West Hospitality Lane
                    2nd Floor
                    San Bernardino, CA 92415


                    Credit Control Corp
                    11821 Rock Landing Dr
                    Newport News, VA 23606
Case 6:19-bk-12823-MH   Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12   Desc
                        Main Document   Page 73 of 76


                    Creditonebnk
                    Po Box 98872
                    Las Vegas, NV 89193


                    Debt Rec Sol
                    6800 Jericho Turnpike
                    Syosset, NY 11791


                    Dept Of Education/neln
                    3015 Parker Rd
                    Aurora, CO 80014


                    Diversified Consultant
                    P 0 Box 551268
                    Jacksonville, FL 32255


                    EDD
                    PO Box 826846
                    Sacramento, OA 94246


                    EDUCAP INC
                    c/o Rollins Law
                    2601 Main St. Penthouse Suite 1300
                    Irvine, CA 92614


                    Enhanced Recovery Co L
                    Po Box 57547
                    Jacksonville, FL 32241


                    Ere
                    Po Box 57547
                    Jacksonville, FL 32241
Case 6:19-bk-12823-MH   Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12   Desc
                        Main Document   Page 74 of 76


                    Fed Loan Serv
                    Fob 60610
                    Harrisburg, PA 17106


                    Franchise Tax Board
                    P.O. Box 942867
                    Sacramento, CA 94267-0008


                    High Performance Capit
                    34 Executive Park Ste 18
                    Irvine, CA 92614


                    Kia Motors Finance
                    10550 Talbert Ave
                    Fountain Valley, CA 92708


                    Kimball Tirey & St John LLP
                    7676 Hazard Center Dr.      STW 990C
                    San Diego, CA 92108


                    Kimballtirey
                    7676 Hazard Center Dr
                    San Diego, CA 92108


                    Lannister Law Corporation
                    2366 Gold Meadow Way
                    Suite 250
                    Rancho Cordova, CA 95670


                    Loantolearn
                    45610 Woodland Road
                    Sterling, VA 20166
Case 6:19-bk-12823-MH   Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12   Desc
                        Main Document   Page 75 of 76


                    Merrick Bank Corp
                    Po Box 9201
                    Old Bethpage, NY 11804


                    Midland Funding
                    2365 Northside Dr Ste 30
                    San Diego, CA 92108


                    Monterey Collection Sv
                    4095 Avenida De La Playa
                    Oceanside, CA 92056


                    Monterey Financial Svc
                    4095 Avenida De La Plata
                    Oceanside, CA 92056


                    MSB
                    PO Box 16177
                    Austin, TX 78761


                    Navient
                    123 S Justison St
                    Wilmington, DE 19801


                    Riverside County Sheriff
                    30755D. Auld Rd. Ste L607
                    Murrieta, CA 92563


                    Riverside County Sheriff
                    4095 Lemon St, 4th Floor
                    Riverside, CA 92501
Case 6:19-bk-12823-MH   Doc 1 Filed 04/04/19 Entered 04/04/19 14:59:12   Desc
                        Main Document   Page 76 of 76


                    Rms-recovery Managemen
                    4200 Cantera Drive
                    Warrenville, IL 60555


                    Santander Consumer Usa
                    Po Box 961245
                    Ft Worth, TX 76161


                    Schoolsfirst Feu
                    15442 Del Amo Av
                    Tustin, OA 92780


                    Sunrise Credit Service
                    260 Airport Plaza Blvd
                    Farmingdale, NY 11735


                    Total Card, Inc.
                    5109 S Broadway Lane
                    Sioux Falls, SD 57108


                    Uscb America
                    355 S Grand Ave Ste 3200
                    Los Angeles, CA 90071


                    WNRA Moreno Valley LLC
                    25335 Alessandro Blvd
                    Moreno Valley, CA 92553
